
	

113 S150 RS: Assault Weapons Ban of 2013
U.S. Senate
2013-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 27
		113th CONGRESS
		1st Session
		S. 150
		IN THE SENATE OF THE UNITED STATES
		
			January 24
			 (legislative day, January 3), 2013
			Mrs. Feinstein (for
			 herself, Mr. Schumer,
			 Mr. Durbin, Mr.
			 Whitehouse, Mr. Blumenthal,
			 Mr. Levin, Mr.
			 Rockefeller, Ms. Mikulski,
			 Mrs. Boxer, Mr.
			 Reed, Mr. Lautenberg,
			 Mr. Menendez, Mr. Cardin, Mrs.
			 Gillibrand, Mr. Schatz,
			 Mr. Murphy, Ms.
			 Warren, Mr. Carper,
			 Mr. Franken, Ms. Hirono, Ms.
			 Klobuchar, and Mr. Cowan)
			 introduced the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			March 14, 2013
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To regulate assault weapons, to ensure that the right to
		  keep and bear arms is not unlimited, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Assault Weapons Ban of
			 2013.
		2.Definitions
			(a)In
			 generalSection 921(a) of title 18, United States Code, is
			 amended—
				(1)by inserting
			 after paragraph (29) the following:
					
						(30)The term semiautomatic
				pistol means any repeating pistol that—
							(A)utilizes a portion of the energy of a
				firing cartridge to extract the fired cartridge case and chamber the next
				round; and
							(B)requires a separate pull of the
				trigger to fire each cartridge.
							(31)The term semiautomatic
				shotgun means any repeating shotgun that—
							(A)utilizes a portion of the energy of a
				firing cartridge to extract the fired cartridge case and chamber the next
				round; and
							(B)requires a separate pull of the
				trigger to fire each cartridge.
							;
				and
				(2)by adding at the
			 end the following:
					
						(36)The term semiautomatic assault
				weapon means any of the following, regardless of country of manufacture
				or caliber of ammunition accepted:
							(A)A semiautomatic rifle that has the
				capacity to accept a detachable magazine and any 1 of the following:
								(i)A pistol grip.
								(ii)A forward grip.
								(iii)A folding, telescoping, or
				detachable stock.
								(iv)A grenade launcher or rocket
				launcher.
								(v)A barrel shroud.
								(vi)A threaded barrel.
								(B)A semiautomatic rifle that has a fixed
				magazine with the capacity to accept more than 10 rounds, except for an
				attached tubular device designed to accept, and capable of operating only with,
				.22 caliber rimfire ammunition.
							(C)Any part, combination of parts,
				component, device, attachment, or accessory that is designed or functions to
				accelerate the rate of fire of a semiautomatic rifle but not convert the
				semiautomatic rifle into a machinegun.
							(D)A semiautomatic pistol that has the
				capacity to accept a detachable magazine and any 1 of the following:
								(i)A threaded barrel.
								(ii)A second pistol grip.
								(iii)A barrel shroud.
								(iv)The capacity to accept a
				detachable magazine at some location outside of the pistol grip.
								(v)A semiautomatic version of an
				automatic firearm.
								(E)A semiautomatic pistol with a fixed
				magazine that has the capacity to accept more than 10 rounds.
							(F)A semiautomatic shotgun that has any 1
				of the following:
								(i)A folding, telescoping, or
				detachable stock.
								(ii)A pistol grip.
								(iii)A fixed magazine with the
				capacity to accept more than 5 rounds.
								(iv)The ability to accept a detachable
				magazine.
								(v)A forward grip.
								(vi)A grenade launcher or rocket
				launcher.
								(G)Any shotgun with a revolving
				cylinder.
							(H)All of the following rifles, copies,
				duplicates, variants, or altered facsimiles with the capability of any such
				weapon thereof:
								(i)All AK types, including the
				following:
									(I)AK, AK47, AK47S, AK–74, AKM, AKS, ARM,
				MAK90, MISR, NHM90, NHM91, Rock River Arms LAR–47, SA85, SA93, Vector Arms
				AK–47, VEPR, WASR–10, and WUM.
									(II)IZHMASH Saiga AK.
									(III)MAADI AK47 and ARM.
									(IV)Norinco 56S, 56S2, 84S, and 86S.
									(V)Poly Technologies AK47 and AKS.
									(ii)All AR types, including the
				following:
									(I)AR–10.
									(II)AR–15.
									(III)Armalite M15 22LR Carbine.
									(IV)Armalite M15–T.
									(V)Barrett REC7.
									(VI)Beretta AR–70.
									(VII)Bushmaster ACR.
									(VIII)Bushmaster Carbon 15.
									(IX)Bushmaster MOE series.
									(X)Bushmaster XM15.
									(XI)Colt Match Target Rifles.
									(XII)DoubleStar AR rifles.
									(XIII)DPMS Tactical Rifles.
									(XIV)Heckler & Koch MR556.
									(XV)Olympic Arms.
									(XVI)Remington R–15 rifles.
									(XVII)Rock River Arms LAR–15.
									(XVIII)Sig Sauer SIG516 rifles.
									(XIX)Smith & Wesson M&P15
				Rifles.
									(XX)Stag Arms AR rifles.
									(XXI)Sturm, Ruger & Co. SR556
				rifles.
									(iii)Barrett M107A1.
								(iv)Barrett M82A1.
								(v)Beretta CX4 Storm.
								(vi)Calico Liberty Series.
								(vii)CETME Sporter.
								(viii)Daewoo K–1, K–2, Max 1, Max 2,
				AR 100, and AR 110C.
								(ix)Fabrique Nationale/FN Herstal FAL,
				LAR, 22 FNC, 308 Match, L1A1 Sporter, PS90, SCAR, and FS2000.
								(x)Feather Industries AT–9.
								(xi)Galil Model AR and Model
				ARM.
								(xii)Hi-Point Carbine.
								(xiii)HK–91, HK–93, HK–94, HK–PSG–1,
				and HK USC.
								(xiv)Kel-Tec Sub–2000, SU–16, and
				RFB.
								(xv)SIG AMT, SIG PE–57, Sig Sauer SG
				550, and Sig Sauer SG 551.
								(xvi)Springfield Armory SAR–48.
								(xvii)Steyr AUG.
								(xviii)Sturm, Ruger Mini-14 Tactical
				Rife M–14/20CF.
								(xix)All Thompson rifles, including
				the following:
									(I)Thompson M1SB.
									(II)Thompson T1100D.
									(III)Thompson T150D.
									(IV)Thompson T1B.
									(V)Thompson T1B100D.
									(VI)Thompson T1B50D.
									(VII)Thompson T1BSB.
									(VIII)Thompson T1–C.
									(IX)Thompson T1D.
									(X)Thompson T1SB.
									(XI)Thompson T5.
									(XII)Thompson T5100D.
									(XIII)Thompson TM1.
									(XIV)Thompson TM1C.
									(xx)UMAREX UZI Rifle.
								(xxi)UZI Mini Carbine, UZI Model A
				Carbine, and UZI Model B Carbine.
								(xxii)Valmet M62S, M71S, and
				M78.
								(xxiii)Vector Arms UZI Type.
								(xxiv)Weaver Arms Nighthawk.
								(xxv)Wilkinson Arms Linda
				Carbine.
								(I)All of the following pistols, copies,
				duplicates, variants, or altered facsimiles with the capability of any such
				weapon thereof:
								(i)All AK–47 types, including the
				following:
									(I)Centurion 39 AK pistol.
									(II)Draco AK–47 pistol.
									(III)HCR AK–47 pistol.
									(IV)IO Inc. Hellpup AK–47 pistol.
									(V)Krinkov pistol.
									(VI)Mini Draco AK–47 pistol.
									(VII)Yugo Krebs Krink pistol.
									(ii)All AR–15 types, including the
				following:
									(I)American Spirit AR–15 pistol.
									(II)Bushmaster Carbon 15 pistol.
									(III)DoubleStar Corporation AR
				pistol.
									(IV)DPMS AR–15 pistol.
									(V)Olympic Arms AR–15 pistol.
									(VI)Rock River Arms LAR 15 pistol.
									(iii)Calico Liberty pistols.
								(iv)DSA SA58 PKP FAL pistol.
								(v)Encom MP–9 and MP–45.
								(vi)Heckler & Koch model SP–89
				pistol.
								(vii)Intratec AB–10, TEC–22 Scorpion,
				TEC–9, and TEC–DC9.
								(viii)Kel-Tec PLR 16 pistol.
								(ix)The following MAC types:
									(I)MAC–10.
									(II)MAC–11.
									(III)Masterpiece Arms MPA A930 Mini Pistol,
				MPA460 Pistol, MPA Tactical Pistol, and MPA Mini Tactical Pistol.
									(IV)Military Armament Corp. Ingram
				M–11.
									(V)Velocity Arms VMAC.
									(x)Sig Sauer P556 pistol.
								(xi)Sites Spectre.
								(xii)All Thompson types, including the
				following:
									(I)Thompson TA510D.
									(II)Thompson TA5.
									(xiii)All UZI types, including
				Micro-UZI.
								(J)All of the following shotguns, copies,
				duplicates, variants, or altered facsimiles with the capability of any such
				weapon thereof:
								(i)Franchi LAW–12 and SPAS 12.
								(ii)All IZHMASH Saiga 12 types,
				including the following:
									(I)IZHMASH Saiga 12.
									(II)IZHMASH Saiga 12S.
									(III)IZHMASH Saiga 12S EXP–01.
									(IV)IZHMASH Saiga 12K.
									(V)IZHMASH Saiga 12K–030.
									(VI)IZHMASH Saiga 12K–040 Taktika.
									(iii)Streetsweeper.
								(iv)Striker 12.
								(K)All belt-fed semiautomatic firearms,
				including TNW M2HB.
							(L)Any combination of parts from which a
				firearm described in subparagraphs (A) through (K) can be assembled.
							(M)The frame or receiver of a rifle or
				shotgun described in subparagraph (A), (B), (C), (F), (G), (H), (J), or
				(K).
							(37)The term large capacity
				ammunition feeding device—
							(A)means a magazine, belt, drum, feed
				strip, or similar device, including any such device joined or coupled with
				another in any manner, that has an overall capacity of, or that can be readily
				restored, changed, or converted to accept, more than 10 rounds of ammunition;
				and
							(B)does not include an attached tubular
				device designed to accept, and capable of operating only with, .22 caliber
				rimfire
				ammunition.
							.
				(b)Related
			 definitionsSection 921(a) of title 18, United States Code, as
			 amended by this Act, is amended by adding at the end the following:
				
					(38)The term barrel
				shroud—
						(A)means a shroud that is attached to, or
				partially or completely encircles, the barrel of a firearm so that the shroud
				protects the user of the firearm from heat generated by the barrel; and
						(B)does not include—
							(i)a slide that partially or
				completely encloses the barrel; or
							(ii)an extension of the stock along
				the bottom of the barrel which does not encircle or substantially encircle the
				barrel.
							(39)The term detachable
				magazine means an ammunition feeding device that can be removed from a
				firearm without disassembly of the firearm action.
					(40)The term fixed magazine
				means an ammunition feeding device that is permanently fixed to the firearm in
				such a manner that it cannot be removed without disassembly of the
				firearm.
					(41)The term folding, telescoping,
				or detachable stock means a stock that folds, telescopes, detaches or
				otherwise operates to reduce the length, size, or any other dimension, or
				otherwise enhances the concealability, of a firearm.
					(42)The term forward grip
				means a grip located forward of the trigger that functions as a pistol
				grip.
					(43)The term rocket means
				any simple or complex tubelike device containing combustibles that on being
				ignited liberate gases whose action propels the tube through the air and has a
				propellant charge of not more than 4 ounces.
					(44)The term grenade launcher or
				rocket launcher means an attachment for use on a firearm that is
				designed to propel a grenade, rocket, or other similar destructive
				device.
					(45)The term permanently
				inoperable means a firearm which is incapable of discharging a shot by
				means of an explosive and incapable of being readily restored to a firing
				condition.
					(46)The term pistol grip
				means a grip, a thumbhole stock, or any other characteristic that can function
				as a grip.
					(47)The term threaded
				barrel means a feature or characteristic that is designed in such a
				manner to allow for the attachment of a device such as a firearm silencer or a
				flash suppressor.
					(48)The term qualified law
				enforcement officer has the meaning given the term in section 926B of
				title 18, United States Code.
					(49)The term grandfathered
				semiautomatic assault weapon means any semiautomatic assault weapon the
				importation, possession, sale, or transfer of which would be unlawful under
				section 922(v) but for the exception under paragraph (2) of such
				section.
					(50)The term belt-fed
				semiautomatic firearm means any repeating firearm that—
						(A)utilizes a portion of the energy of a
				firing cartridge to extract the fired cartridge case and chamber the next
				round;
						(B)requires a separate pull of the
				trigger to fire each cartridge; and
						(C)has the capacity to accept a belt
				ammunition feeding
				device.
						.
			3.Restrictions on
			 assault weapons and large capacity ammunition feeding devices
			(a)In
			 generalSection 922 of title
			 18, United States Code, is amended—
				(1)by inserting after subsection (u) the
			 following:
					
						(v)(1)It shall be unlawful
				for a person to import, sell, manufacture, transfer, or possess, in or
				affecting interstate or foreign commerce, a semiautomatic assault
				weapon.
							(2)Paragraph (1) shall not apply to the
				possession, sale, or transfer of any semiautomatic assault weapon otherwise
				lawfully possessed under Federal law on the date of enactment of the
				Assault Weapons Ban of
				2013.
							(3)Paragraph (1) shall not apply to any
				firearm that—
								(A)is manually operated by bolt, pump,
				lever, or slide action;
								(B)has been rendered permanently
				inoperable; or
								(C)is an antique firearm, as defined in
				section 921 of this title.
								(4)Paragraph (1) shall not apply
				to—
								(A)the importation for, manufacture for,
				sale to, transfer to, or possession by the United States or a department or
				agency of the United States or a State or a department, agency, or political
				subdivision of a State, or a sale or transfer to or possession by a qualified
				law enforcement officer employed by the United States or a department or agency
				of the United States or a State or a department, agency, or political
				subdivision of a State, for purposes of law enforcement (whether on or off
				duty), or a sale or transfer to or possession by a campus law enforcement
				officer for purposes of law enforcement (whether on or off duty);
								(B)the importation for, or sale or
				transfer to a licensee under title I of the Atomic Energy Act of 1954 for
				purposes of establishing and maintaining an on-site physical protection system
				and security organization required by Federal law, or possession by an employee
				or contractor of such licensee on-site for such purposes or off-site for
				purposes of licensee-authorized training or transportation of nuclear
				materials;
								(C)the possession, by an individual who
				is retired in good standing from service with a law enforcement agency and is
				not otherwise prohibited from receiving a firearm, of a semiautomatic assault
				weapon—
									(i)sold or transferred to the
				individual by the agency upon such retirement; or
									(ii)that the individual purchased, or
				otherwise obtained, for official use before such retirement;
									(D)the importation, sale, manufacture,
				transfer, or possession of a semiautomatic assault weapon by a licensed
				manufacturer or licensed importer for the purposes of testing or
				experimentation authorized by the Attorney General; or
								(E)the importation, sale, manufacture,
				transfer, or possession of a firearm specified in Appendix A to this section,
				as such firearm was manufactured on the date of introduction of the
				Assault Weapons Ban of
				2013.
								(5)For purposes of paragraph (4)(A), the
				term campus law enforcement officer means an individual who
				is—
								(A)employed by a private institution of
				higher education that is eligible for funding under title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1070 et seq.);
								(B)responsible for the prevention or
				investigation of crime involving injury to persons or property, including
				apprehension or detention of persons for such crimes;
								(C)authorized by Federal, State, or local
				law to carry a firearm, execute search warrants, and make arrests; and
								(D)recognized, commissioned, or certified
				by a government entity as a law enforcement officer.
								(6)The Attorney General shall establish
				and maintain, in a timely manner, a record of the make, model, and, if
				available, date of manufacture of any semiautomatic assault weapon which the
				Attorney General is made aware has been used in relation to a crime under
				Federal or State law, and the nature and circumstances of the crime involved,
				including the outcome of relevant criminal investigations and proceedings. The
				Attorney General shall annually submit a copy of the record established under
				this paragraph to the Congress and make the record available to the general
				public.
							(w)(1)It shall be unlawful
				for a person to import, sell, manufacture, transfer, or possess, in or
				affecting interstate or foreign commerce, a large capacity ammunition feeding
				device.
							(2)Paragraph (1) shall not apply to the
				possession of any large capacity ammunition feeding device otherwise lawfully
				possessed on or before the date of enactment of the
				Assault Weapons Ban of
				2013.
							(3)Paragraph (1) shall not apply
				to—
								(A)the importation for, manufacture for,
				sale to, transfer to, or possession by the United States or a department or
				agency of the United States or a State or a department, agency, or political
				subdivision of a State, or a sale or transfer to or possession by a qualified
				law enforcement officer employed by the United States or a department or agency
				of the United States or a State or a department, agency, or political
				subdivision of a State for purposes of law enforcement (whether on or off
				duty), or a sale or transfer to or possession by a campus law enforcement
				officer for purposes of law enforcement (whether on or off duty);
								(B)the importation for, or sale or
				transfer to a licensee under title I of the Atomic Energy Act of 1954 for
				purposes of establishing and maintaining an on-site physical protection system
				and security organization required by Federal law, or possession by an employee
				or contractor of such licensee on-site for such purposes or off-site for
				purposes of licensee-authorized training or transportation of nuclear
				materials;
								(C)the possession, by an individual who
				is retired in good standing from service with a law enforcement agency and is
				not otherwise prohibited from receiving ammunition, of a large capacity
				ammunition feeding device—
									(i)sold or transferred to the
				individual by the agency upon such retirement; or
									(ii)that the individual purchased, or
				otherwise obtained, for official use before such retirement; or
									(D)the importation, sale, manufacture,
				transfer, or possession of any large capacity ammunition feeding device by a
				licensed manufacturer or licensed importer for the purposes of testing or
				experimentation authorized by the Attorney General.
								(4)For purposes of paragraph (3)(A), the
				term campus law enforcement officer means an individual who
				is—
								(A)employed by a private institution of
				higher education that is eligible for funding under title IV of the Higher
				Education Act of 1965 (20 U.S.C. 1070 et seq.);
								(B)responsible for the prevention or
				investigation of crime involving injury to persons or property, including
				apprehension or detention of persons for such crimes;
								(C)authorized by Federal, State, or local
				law to carry a firearm, execute search warrants, and make arrests; and
								(D)recognized, commissioned, or certified
				by a government entity as a law enforcement
				officer.
								;
				and
				(2)by adding at the
			 end the following:
					
						(aa)Secure storage
				or safety device requirement for grandfathered semiautomatic assault
				weaponsIt shall be unlawful for any person, other than a
				licensed importer, licensed manufacturer, or licensed dealer, to store or keep
				under the dominion or control of that person any grandfathered semiautomatic
				assault weapon that the person knows, or has reasonable cause to believe, will
				be accessible to an individual prohibited from receiving or possessing a
				firearm under subsection (g), (n), or (x), or any provision of State law,
				unless the grandfathered semiautomatic assault weapon is—
							(1)carried on the
				person, or within such close proximity that the person can readily retrieve and
				use the grandfathered semiautomatic assault weapon as if the grandfathered
				semiautomatic assault weapon were carried on the person; or
							(2)locked by a
				secure gun storage or safety device that the prohibited individual has no
				ability to
				access.
							.
				(b)Identification
			 markings for semiautomatic assault weaponsSection 923(i) of
			 title 18, United States Code, is amended by adding at the end the following:
			 The serial number of any semiautomatic assault weapon manufactured after
			 the date of enactment of the Assault Weapons
			 Ban of 2013 shall clearly show the date on which the weapon was
			 manufactured or made, legibly and conspicuously engraved or cast on the weapon,
			 and such other identification as the Attorney General shall by regulations
			 prescribe..
			(c)Identification
			 markings for large capacity ammunition feeding devicesSection
			 923(i) of title 18, United States Code, as amended by this Act, is amended by
			 adding at the end the following: A large capacity ammunition feeding
			 device manufactured after the date of enactment of the
			 Assault Weapons Ban of 2013
			 shall be identified by a serial number and the date on which the device was
			 manufactured or made, legibly and conspicuously engraved or cast on the device,
			 and such other identification as the Attorney General shall by regulations
			 prescribe..
			(d)Seizure and
			 forfeiture of large capacity ammunition feeding
			 devicesSubsection (d) of section 924 of title 18, United States
			 Code, is amended—
				(1)in paragraph
			 (1)—
					(A)by inserting
			 or large capacity ammunition feeding device after firearm
			 or ammunition each time it appears;
					(B)by inserting
			 or large capacity ammunition feeding device after
			 firearms or ammunition each time it appears; and
					(C)by striking
			 or (k) and inserting (k), (r), (v), or
			 (w);
					(2)in paragraph
			 (2)—
					(A)in subparagraph
			 (C), by inserting or large capacity ammunition feeding devices
			 after firearms or quantities of ammunition; and
					(3)in paragraph
			 (3)—
					(A)in subparagraph
			 (E), by inserting 922(r), 922(v), 922(w), after
			 922(n),.
					(e)Appendix
			 ASection 922 of title 18, United States Code, is amended by
			 adding at the end the following:
				
					Appendix
			 A—Firearms exempted by the Assault Weapons Ban of
			 2013
					Centerfire
			 Rifles—Autoloaders
							Benelli R1 Rifle
							Browning BAR Mark II Safari Magnum
				  Rifle
							Browning BAR Mark II Safari Semi-Auto
				  Rifle
							Browning BAR Stalker Rifles
							Browning High-Power Rifle
							Browning Longtrac Rifle
							Browning Shorttrac Rifle
							Heckler & Koch HK630
							Heckler & Koch HK770
							Heckler & Koch HK940
							Heckler & Koch Model 300
				  Rifle
							Heckler & Koch SL7 Rifle
							Iver Johnson 50th Anniversary M–1 Carbine (w/o
				  folding stock)
							Iver Johnson M–1 Carbine (w/o folding
				  stock)
							M–1 Carbines with standard fixed stock
				  
							M–1 Garand with fixed 8 round capacity and standard
				  stock 
							Marlin Model 9 Camp Carbine 
							Marlin Model 45 Carbine 
							Remington Model 74 
							Remington Model 81 
							Remington Model 740 
							Remington Model 742 
							Remington Model 750 Synthetic
							Remington Model 750 Woodmaster 
							Remington Model 7400 Rifle 
							Remington Model 7400 Special Purpose Auto Rifle
				  
							Remington Nylon 66 Auto-Loading Rifle
				  
							Ruger Mini 30 
							Ruger Mini-14 (w/o folding stock)
				  
							Ruger PC4 
							Ruger PC9 
							SKS type rifles with fixed 10 round magazine and
				  standard fixed stock 
							Winchester Model
				  SXR
					Centerfire Rifles—Lever &
			 Slide
							Action Arms Timber Wolf Pump Action
				  
							Beretta 1873 Renegade Lever Action
				  
							Beretta Gold Rush Slide Action 
							Big Horn Armory Model 89 
							Browning BLR Model 181 Lever Action, All Models
				  
							Browning BPR Pump Rifle 
							Browning Model 53 Lever Action 
							Browning Model 65 Grade 1 Lever Action Rifle
				  
							Browning Model 71 Rifle and Carbine
				  
							Browning Model 81 BLR 
							Browning Model 81 BLR Lever-Action Rifle
				  
							Browning Model 81 Long Action BLR
				  
							Browning Model 1886 High Grade Carbine
				  
							Browning Model 1886 Lever-Action Carbine
				  
							Browning Model B–92 Carbine 
							Charles Daly Model 1892 Lever Action, All Models
				  
							Chiappa 1886 Lever Action Rifles 
							Cimarron 1860 Henry Replica 
							Cimarron 1866 Winchester Replicas
				  
							Cimarron 1873 30″ Express Rifle 
							Cimarron 1873 Short Rifle 
							Cimarron 1873 Sporting Rifle 
							Cimarron 1873 Winchester Replicas
				  
							Dixie Engraved 1873 Rifle 
							Dixie Lightning Rifle and Carbines
				  
							E.M.F. 1860 Henry Rifle 
							E.M.F. 1866 Yellowboy Lever Actions
				  
							E.M.F. Model 73 Lever-Action Rifle
				  
							E.M.F. Model 1873 Lever Actions 
							Henry .30/30 Lever Action Carbine
				  
							Henry Big Boy .357 Magnum 
							Henry Big Boy .44 Magnum 
							Henry Big Boy .45 Colt 
							Henry Big Boy Deluxe Engraved .44 Magnum
				  
							Henry Big Boy Deluxe Engraved .45 Colt
				  
							Marlin Model 30AS Lever-Action Carbine
				  
							Marlin Model 62 Lever Action 
							Marlin Model 93 Lever Action 
							Marlin Model 308MX 
							Marlin Model 308MXLR 
							Marlin Model 336 Deluxe 
							Marlin Model 336C 
							Marlin Model 336CS Lever-Action Carbine
				  
							Marlin Model 336DL Lever Action 
							Marlin Model 336SS 
							Marlin Model 336W 
							Marlin Model 336XLR 
							Marlin Model 338MX 
							Marlin Model 338MXLR 
							Marlin Model 444 
							Marlin Model 444 Lever-Action 
							Marlin Model 444XLR 
							Marlin Model 1894 Marlin Model 1894 Cowboy
				  
							Marlin Model 1894 Lever Action, All Models
				  
							Marlin Model 1894C 
							Marlin Model 1894CL Classic 
							Marlin Model 1894CS Carbine 
							Marlin Model 1894S Lever-Action Carbine
				  
							Marlin Model 1894SS 
							Marlin Model 1895 
							Marlin Model 1895 Cowboy 
							Marlin Model 1895 Lever Action, All Models
				  
							Marlin Model 1895G 
							Marlin Model 1895GS 
							Marlin Model 1895M 
							Marlin Model 1895MXLR 
							Marlin Model 1895SBL 
							Marlin Model 1895SS Lever-Action Rifle
				  
							Marlin Model 1895XLR 
							Marlin XLR Lever Action Rifles 
							Mitchell 1858 Henry Replica 
							Mitchell 1866 Winchester Replica 
							Mitchell 1873 Winchester Replica 
							Mossberg 464 Lever Action Rifle 
							Mossberg Model 472 Lever Action 
							Mossberg Model 479 Lever Action 
							Navy Arms 1866 Yellowboy Rifle 
							Navy Arms 1873 Sporting Rifle 
							Navy Arms 1873 Winchester-Style Rifle
				  
							Navy Arms 1892 Short Rifle 
							Navy Arms Henry Carbine 
							Navy Arms Henry Trapper 
							Navy Arms Iron Frame Henry 
							Navy Arms Military Henry Rifle 
							Puma Bounty Hunter Rifle 
							Puma Model 92 Rifles & Carbines
				  
							Remington 7600 Slide Action 
							Remington Model 6 Pump Action 
							Remington Model 14, 14 ½ Pump Actions
				  
							Remington Model 141 Pump Action 
							Remington Model 760 Slide Actions
				  
							Remington Model 7600 Special Purpose Slide Action
				  
							Remington Model 7600 Synthetic 
							Remington Model 7615 Camo Hunter 
							Remington Model 7615 Ranch Carbine
				  
							Remington Model 7615 SPS 
							Rossi M92 SRC Saddle-Ring Carbine
				  
							Rossi M92 SRS Short Carbine 
							Rossi R92 Lever Action Carbines 
							Ruger Model 96/44 Lever Action 
							Savage 99C Lever-Action Rifle 
							Savage Model 170 Pump Action 
							Taurus Thunderbolt Pump Action 
							Taylor’s & CO., Inc. 1865 Spencer Carbine/Rifle
				  
							Taylor’s & CO., Inc. 1892 Carbine/Rifle
				  
							U.S. Fire Arms Standard Lightning Magazine Rifle
				  
							Uberti 1866 Sporting Rifle Uberti 1873 Sporting
				  Rifle 
							Uberti 1876 Rifle 
							Uberti 1883 Burgess Lever Action Rifle/Carbine
				  
							Uberti Henry Rifle 
							Uberti Lightning Rifle/Carbine 
							Winchester Lever Actions, All Other Center Fire
				  Models 
							Winchester Model 94 Big Bore Side Eject
				  
							Winchester Model 94 Ranger Side Eject Lever-Action
				  Rifle 
							Winchester Model 94 Side Eject Lever-Action Rifle
				  
							Winchester Model 94 Trapper Side Eject
				  
							Winchester Model 94 Wrangler Side Eject
				  
							Winchester Model 1895 Safari Centennial
				  
					Centerfire Rifles—Bolt
			 Action
							Accurate Arms Raptor & Backpack Bolt Action
				  Rifles 
							Alpine Bolt-Action Rifle 
							Anschutz 1700D Bavarian Bolt-Action Rifle
				  
							Anschutz 1700D Classic Rifles 
							Anschutz 1700D Custom Rifles 
							Anschutz 1733D Mannlicher Rifle 
							Arnold Arms African Safari & Alaskan Trophy
				  Rifles 
							A-Square Caesar Bolt-Action Rifle
				  
							A-Square Genghis Khan Bolt Action Rifle
				  
							A-Square Hamilcar Bolt Action Rifle
				  
							A-Square Hannibal Bolt-Action Rifle
				  
							Auguste Francotte Bolt-Action Rifles
				  
							Bansners Ultimate Bolt Action Rifles
				  
							Beeman/HW 60J Bolt-Action Rifle 
							Benton & Brown Firearms, Inc. Model 93 Bolt
				  Action Rifle 
							Blackheart International BBG Hunter Bolt Action
				  
							Blackheart International LLC BBG Light Sniper Bolt
				  Action 
							Blaser R8 Professional 
							Blaser R84 Bolt-Action Rifle 
							Blaser R93 Bolt Action Rifle 
							BRNO 537 Sporter Bolt-Action Rifle
				  
							BRNO ZKB 527 Fox Bolt-Action Rifle
				  
							BRNO ZKK 600, 601, 602 Bolt-Action Rifles
				  
							Brown Precision Company Bolt Action Sporter
				  
							Browning A-Bolt Gold Medallion 
							Browning A-Bolt Left Hand 
							Browning A-Bolt Micro Medallion 
							Browning A-Bolt Rifle 
							Browning A-Bolt Short Action 
							Browning A-Bolt Stainless Stalker
				  
							Browning Euro-Bolt Rifle 
							Browning High-Power Bolt Action Rifle
				  
							Browning X-Bolt Bolt Action Rifle
				  
							Carbon One Bolt Action Rifle 
							Carl Gustaf 2000 Bolt-Action Rifle Century
				  
							Centurion 14 Sporter 
							Century Enfield Sporter #4 
							Century M70 Sporter 
							Century Mauser 98 Sporter 
							Century Swedish Sporter #38 
							Cheytac M–200 
							Cheytac M70 Sporter 
							Cooper Model 21 Bolt Action Rifle
				  
							Cooper Model 22 Bolt Action Rifle
				  
							Cooper Model 38 Centerfire Sporter
				  
							Cooper Model 56 Bolt Action Rifle
				  
							CZ 527 Bolt Action Rifles 
							CZ 550 Bolt Action Rifles 
							CZ 750 Sniper Rifle 
							Dakota 22 Sporter Bolt-Action Rifle
				  
							Dakota 76 Classic Bolt-Action Rifle
				  
							Dakota 76 Safari Bolt-Action Rifle
				  
							Dakota 76 Short Action Rifles 
							Dakota 97 Bolt Action Rifle 
							Dakota 416 Rigby African 
							Dakota Predator Rifle 
							DSA DS–MP1 Bolt Action Rifle 
							E.A.A./Sabatti Rover 870 Bolt-Action Rifle
				  
							EAA/Zastava M–93 Black Arrow Rifle
				  
							Ed Brown Hunting and Model 704 Bolt Action Rifles
				  
							Heym Bolt Action Rifles 
							Heym Magnum Express Series Rifle 
							Howa Bolt Action Rifles 
							Howa Lightning Bolt-Action Rifle 
							Howa Realtree Camo Rifle 
							H–S Precision Bolt Action Rifles 
							Interarms Mark X Bolt Action Rifles
				  
							Interarms Mark X Viscount Bolt-Action Rifle
				  
							Interarms Mark X Whitworth Bolt-Action Rifle
				  
							Interarms Mini-Mark X Rifle 
							Interarms Whitworth Express Rifle
				  
							Iver Johnson Model 5100A1 Long-Range Rifle
				  
							KDF K15 American Bolt-Action Rifle
				  
							Kenny Jarrett Bolt Action Rifle 
							Kimber Bolt Action Rifles 
							Krico Model 600 Bolt-Action Rifle
				  
							Krico Model 700 Bolt-Action Rifles
				  
							Magnum Research Mount Eagle Rifles
				  
							Marlin Model XL7 
							Marlin Model XL7C 
							Marlin Model XL7L 
							Marlin Model XL7W 
							Marlin Model XS7 
							Marlin Model XS7C 
							Marlin Model XS7Y 
							Marlin XL–7/XS7 Bolt Action Rifles
				  
							Mauser Model 66 Bolt-Action Rifle
				  
							Mauser Model 99 Bolt-Action Rifle
				  
							McMillan Classic Stainless Sporter
				  
							McMillan Signature Alaskan 
							McMillan Signature Classic Sporter
				  
							McMillan Signature Super Varminter
				  
							McMillan Signature Titanium Mountain Rifle
				  
							McMillan Talon Safari Rifle 
							McMillan Talon Sporter Rifle 
							Merkel KR1 Bolt Action Rifle 
							Midland 1500S Survivor Rifle 
							Mossberg Model 100 ATR (All-Terrain Rifle)
				  
							Navy Arms TU–33/40 Carbine 
							Nosler Model 48 Varmint Rifle 
							Parker Hale Bolt Action Rifles 
							Parker-Hale Model 81 Classic African Rifle
				  
							Parker-Hale Model 81 Classic Rifle
				  
							Parker-Hale Model 1000 Rifle 
							Parker-Hale Model 1100 Lightweight Rifle
				  
							Parker-Hale Model 1100M African Magnum
				  
							Parker-Hale Model 1200 Super Clip Rifle
				  
							Parker-Hale Model 1200 Super Rifle
				  
							Parker-Hale Model 1300C Scout Rifle
				  
							Parker-Hale Model 2100 Midland Rifle
				  
							Parker-Hale Model 2700 Lightweight Rifle
				  
							Parker-Hale Model 2800 Midland Rifle
				  
							Remington 700 ADL Bolt-Action Rifle
				  
							Remington 700 BDL Bolt-Action Rifle
				  
							Remington 700 BDL European Bolt-Action Rifle
				  
							Remington 700 BDL Left Hand 
							Remington 700 BDL SS Rifle 
							Remington 700 BDL Varmint Special
				  
							Remington 700 Camo Synthetic Rifle
				  
							Remington 700 Classic Rifle 
							Remington 700 Custom KS Mountain Rifle
				  
							Remington 700 Mountain Rifle 
							Remington 700 MTRSS Rifle 
							Remington 700 Safari 
							Remington 700 Stainless Synthetic Rifle
				  
							Remington 700 Varmint Synthetic Rifle
				  
							Remington Model 40–X Bolt Action Rifles
				  
							Remington Model 700 Alaskan Ti 
							Remington Model 700 Bolt Action Rifles
				  
							Remington Model 700 CDL 
							Remington Model 700 CDL Boone and
				  Crockett
							Remington Model 700 CDL Left-Hand
				  
							Remington Model 700 CDL SF Limited Edition
				  
							Remington Model 700 LSS 
							Remington Model 700 Mountain LSS 
							Remington Model 700 Sendero SF II
				  
							Remington Model 700 SPS 
							Remington Model 700 SPS Buckmasters Edition
				  
							Remington Model 700 SPS Buckmasters Edition ‘Young
				  Bucks’ Youth 
							Remington Model 700 SPS Stainless
				  
							Remington Model 700 SPS Tactical Rifle
				  
							Remington Model 700 SPS Varmint 
							Remington Model 700 SPS Varmint (Left-Hand)
				  
							Remington Model 700 SPS Youth Synthetic Left-Hand
				  
							Remington Model 700 VL SS Thumbhole
				  
							Remington Model 700 VLS 
							Remington Model 700 VS SF II 
							Remington Model 700 VTR 
							Remington Model 700 XCR 
							Remington Model 700 XCR Camo 
							Remington Model 700 XCR Compact Tactical Rifle
				  
							Remington Model 700 XCR Left-Hand
				  
							Remington Model 700 XCR Tactical Long Range Rifle
				  
							Remington Model 715 
							Remington Model 770 
							Remington Model 770 Bolt Action Rifles
				  
							Remington Model 770 Stainless Camo
				  
							Remington Model 770 Youth 
							Remington Model 798 
							Remington Model 798 Safari 
							Remington Model 798 SPS 
							Remington Model 799 
							Remington Model Seven 25th Anniversary
				  
							Remington Model Seven Bolt Action Rifles
				  
							Remington Model Seven CDL 
							Remington Model Seven Custom KS 
							Remington Model Seven Custom MS Rifle
				  
							Remington Model Seven Predator 
							Remington Model Seven Youth Rifle
				  
							Ruger M77 Hawkeye African 
							Ruger M77 Hawkeye Alaskan 
							Ruger M77 Hawkeye All-Weather 
							Ruger M77 Hawkeye All-Weather Ultra Light
				  
							Ruger M77 Hawkeye Compact 
							Ruger M77 Hawkeye International 
							Ruger M77 Hawkeye Laminate Compact
				  
							Ruger M77 Hawkeye Laminate Left-Handed
				  
							Ruger M77 Hawkeye Predator 
							Ruger M77 Hawkeye Sporter 
							Ruger M77 Hawkeye Standard 
							Ruger M77 Hawkeye Standard Left-Handed
				  
							Ruger M77 Hawkeye Tactical 
							Ruger M77 Hawkeye Ultra Light 
							Ruger M77 Mark II All-Weather Stainless Rifle
				  
							Ruger M77 Mark II Express Rifle 
							Ruger M77 Mark II Magnum Rifle 
							Ruger M77 Mark II Rifle 
							Ruger M77 Mark II Target Rifle 
							Ruger M77 RSI International Carbine
				  
							Ruger M77 
							Ruger Compact Magnum 
							Ruger M77RL Ultra Light 
							Ruger M77VT Target Rifle 
							Ruger Model 77 Bolt Action Rifles
				  
							Sako Bolt Action Rifles 
							Sako Classic Bolt Action 
							Sako Deluxe Lightweight 
							Sako FiberClass Sporter 
							Sako Hunter Left-Hand Rifle 
							Sako Hunter LS Rifle Sako Hunter Rifle
				  
							Sako Mannlicher-Style Carbine 
							Sako Safari Grade Bolt Action 
							Sako Super Deluxe Sporter 
							Sako TRG–S Bolt-Action Rifle 
							Sako Varmint Heavy Barrel 
							Sauer 90 Bolt-Action Rifle 
							Savage 16/116 Rifles 
							Savage 110 Bolt Action Rifles 
							Savage 110CY Youth/Ladies Rifle 
							Savage 110F Bolt-Action Rifle 
							Savage 110FP Police Rifle 
							Savage 110FXP3 Bolt-Action Rifle 
							Savage 110G Bolt-Action Rifle 
							Savage 110GV Varmint Rifle 
							Savage 110GXP3 Bolt-Action Rifle
							Savage 110WLE One of One Thousand Limited Edition
				  Rifle 
							Savage 112 Bolt Action Rifles 
							Savage 112FV Varmint Rifle 
							Savage 116 Bolt Action Rifles 
							Savage 116FSS Bolt-Action Rifle 
							Savage Axis Series Bolt Action Rifles
				  
							Savage Model 10 Bolt Action Rifles
				  
							Savage Model 10GXP Package Guns 
							Savage Model 11/111 Series Bolt Action Rifles
				  
							Savage Model 12 Series Rifles 
							Savage Model 14/114 Rifles 
							Savage Model 25 Bolt Action Rifles
				  
							Savage Model 110GXP3 Package Guns
				  
							Savage Model 112BV Heavy Barrel Varmint Rifle
				  
							Savage Model 112FVS Varmint Rifle
				  
							Savage Model 116FSK Kodiak Rifle 
							Shilen Rifles Inc. DGA Bolt Action Rifles
				  
							Smith & Wesson i-Bolt Rifle 
							Steyr Scout Bolt Action Rifle 
							Steyr SSG 69 PII Bolt Action Rifle
				  
							Steyr SSG08 Bolt Action Rifle 
							Steyr-Mannlicher Luxus Model L, M, S
				  
							Steyr-Mannlicher Model M Professional Rifle
				  
							Steyr-Mannlicher Sporter Models SL, L, M, S, S/T
				  
							Thompson/Center ICON Bolt Action Rifles
				  
							Thompson/Center Icon Classic Long Action Rifle
				  
							Thompson/Center Icon Medium Action Rifle
				  
							Thompson/Center Icon Precision Hunter
				  
							Thompson/Center Icon Weather Shield Long Action
				  Rifle 
							Thompson/Center Icon Weather Shield Medium Action
				  Rifle 
							Thompson/Center Venture 
							Tikka Bolt-Action Rifle 
							Tikka Premium Grade Rifles 
							Tikka T3 Bolt Action Rifles 
							Tikka Varmint/Continental Rifle 
							Tikka Whitetail/Battue Rifle 
							Ultra Light Arms Model 20 Rifle
							Ultra Light Arms Model 24 
							Ultra Light Arms Model 28, Model 40 Rifles
				  
							Voere Model 2155, 2150 Bolt-Action Rifles
				  
							Voere Model 2165 Bolt-Action Rifle
				  
							Voere VEC 91 Lightning Bolt-Action Rifle
				  
							Weatherby Classicmark No. 1 Rifle
				  
							Weatherby Lasermark V Rifle 
							Weatherby Mark V Crown Custom Rifles
				  
							Weatherby Mark V Deluxe Bolt-Action Rifle
				  
							Weatherby Mark V Rifles 
							Weatherby Mark V Safari Grade Custom Rifles
				  
							Weatherby Mark V Sporter Rifle 
							Weatherby Vanguard Bolt Action Rifles
				  
							Weatherby Vanguard Classic No. 1 Rifle
				  
							Weatherby Vanguard Classic Rifle 
							Weatherby Vanguard VGX Deluxe Rifle
				  
							Weatherby Vanguard Weatherguard Rifle
				  
							Weatherby Weatherguard Alaskan Rifle
				  
							Weatherby Weathermark Alaskan Rifle
				  
							Weatherby Weathermark Rifle 
							Weatherby Weathermark Rifles 
							Wichita Classic Rifle 
							Wichita Varmint Rifle 
							Winchester Model 70 Bolt Action Rifles
				  
							Winchester Model 70 Custom Sharpshooter
				  
							Winchester Model 70 Custom Sporting Sharpshooter
				  Rifle 
							Winchester Model 70 DBM Rifle 
							Winchester Model 70 DBM–S Rifle 
							Winchester Model 70 Featherweight
				  
							Winchester Model 70 Featherweight Classic
				  
							Winchester Model 70 Featherweight WinTuff
				  
							Winchester Model 70 Lightweight Rifle
				  
							Winchester Model 70 SM Sporter 
							Winchester Model 70 Sporter 
							Winchester Model 70 Sporter WinTuff
				  
							Winchester Model 70 Stainless Rifle
				  
							Winchester Model 70 Super Express Magnum
				  
							Winchester Model 70 Super Grade 
							Winchester Model 70 Synthetic Heavy Varmint Rifle
				  
							Winchester Model 70 Varmint 
							Winchester Ranger Rifle
				  
					Centerfire Rifles—Single
			 Shot
							Armsport 1866 Sharps Rifle, Carbine
				  
							Ballard Arms Inc. 1875 #3 Gallery Single Shot Rifle
				  
							Ballard Arms Inc. 1875 #4 Perfection Rifle
				  
							Ballard Arms Inc. 1875 #7 Long Range Rifle
				  
							Ballard Arms Inc. 1875 #8 Union Hill rifle
				  
							Ballard Arms Inc. 1875 1 1/2
				  Hunter Rifle 
							Ballard Arms Inc. 1885 High Wall Sporting Rifle
				  
							Ballard Arms Inc. 1885 Low Wall Single Shot
				  
							Brown Model 97D Single Shot Rifle
				  
							Brown Model One Single Shot Rifle
				  
							Browning Model 1885 Single Shot Rifle
				  
							C. Sharps Arms 1875 Target & Sporting Rifle
				  
							C. Sharps Arms Custom New Model 1877
				  
							C. Sharps Arms New Model 1885 High Wall Rifle
				  
							C.Sharps Arms 1874 Bridgeport Sporting Rifle
				  
							C.Sharps Arms 1875 Classic Sharps
				  
							C.Sharps Arms New Model 1874 Old Reliable
				  
							C.Sharps Arms New Model 1875 Rifle
				  
							C.Sharps Arms New Model 1875 Target & Long Range
				  
							Cabela's 1874 Sharps Sporting 
							Cimarron Billy Dixon 1874 Sharps 
							Cimarron Model 1885 High Wall 
							Cimarron Quigley Model 1874 Sharps
				  
							Cimarron Silhouette Model 1874 Sharps
				  
							Dakota Model 10 Single Shot Rifle
				  
							Dakota Single Shot Rifle 
							Desert Industries G–90 Single Shot Rifle
				  
							Dixie Gun Works 1873 Trapdoor Rifle/Carbine
				  
							Dixie Gun Works 1874 Sharps Rifles
				  
							Dixie Gun Works Remington Rolling Block Rifles
				  
							EMF Premier 1874 Sharps 
							Harrington & Richardson Buffalo Classic Rifle
				  (CR–1871) 
							Harrington & Richardson CR 45–LC
				  
							Harrington & Richardson Handi-Mag Rifle
				  
							Harrington & Richardson Handi-Rifle
				  
							Harrington & Richardson Handi-Rifle Compact
				  
							Harrington & Richardson New England
				  Hand-Rifle/Slug Gun Combos 
							Harrington & Richardson Stainless Handi-Rifle
				  
							Harrington & Richardson Stainless Ultra Hunter
				  Thumbhole Stock 
							Harrington & Richardson Superlight Handi-Rifle
				  Compact 
							Harrington & Richardson Survivor Rifle
				  
							Harrington & Richardson Synthetic Handi-Rifle
				  
							Harrington & Richardson Ultra Hunter Rifle
				  
							Harrington & Richardson Ultra Varmint Fluted
				  
							Harrington & Richardson Ultra Varmint Rifle
				  
							Harrington & Richardson Ultra Varmint Thumbhole
				  Stock 
							Krieghoff Hubertus Single Shot 
							Meacham High Wall 
							Merkel K1 Lightweight Stalking Rifle
				  
							Merkel K2 Custom Stalking Rifle 
							Model 1885 High Wall Rifle 
							Navy Arms #2 Creedmoor Rifle 
							Navy Arms 1873 John Bodine Rolling Black Rifle
				  
							Navy Arms 1873 Springfield Cavalry Carbine
				  
							Navy Arms 1874 Sharps Rifles 
							Navy Arms 1874 1885 High Wall Rifles
				  
							Navy Arms Rolling Block Buffalo Rifle
				  
							Navy Arms Sharps “Quigley” Rifle 
							Navy Arms Sharps Cavalry Carbine 
							Navy Arms Sharps Plains Rifle 
							New England Firearms Handi-Rifle 
							New England Firearms Sportster/Versa Pack Rifle
				  
							New England Firearms Survivor Rifle
				  
							Red Willow Armory Ballard No. 1.5 Hunting Rifle
				  
							Red Willow Armory Ballard No. 4.5 Target Rifle
				  
							Red Willow Armory Ballard No. 5 Pacific
				  
							Red Willow Armory Ballard No. 8 Union Hill Rifle
				  
							Red Willow Armory Ballard Rifles 
							Remington Model Rolling Block Rifles
				  
							Remington Model SPR18 Blued 
							Remington Model SPR18 Nickel 
							Remington Model SPR18 Single Shot Rifle
				  
							Remington-Style Rolling Block Carbine
				  
							Rossi Match Pairs Rifles 
							Rossi Single Shot Rifles 
							Rossi Wizard 
							Ruger No. 1 RSI International 
							Ruger No. 1 Stainless Sporter 
							Ruger No. 1 Stainless Standard 
							Ruger No. 1A Light Sporter 
							Ruger No. 1B Single Shot 
							Ruger No. 1H Tropical Rifle 
							Ruger No. 1S Medium Sporter 
							Ruger No. 1V Special Varminter 
							Sharps 1874 Old Reliable 
							Shiloh 1875 Rifles 
							Shiloh Sharps 1874 Business Rifle
				  
							Shiloh Sharps 1874 Long Range Express
				  
							Shiloh Sharps 1874 Military Carbine
				  
							Shiloh Sharps 1874 Military Rifle
				  
							Shiloh Sharps 1874 Montana Roughrider
				  
							Shiloh Sharps Creedmoor Target 
							Thompson/Center Contender Carbine
				  
							Thompson/Center Contender Carbine Survival System
				  
							Thompson/Center Contender Carbine Youth Model
				  
							Thompson/Center Encore 
							Thompson/Center Stainless Contender Carbine
				  
							Thompson/Center TCR ’87 Single Shot Rifle
				  
							Thompson/Encore Rifles 
							Traditions 1874 Sharps Deluxe Rifle
				  
							Traditions 1874 Sharps Standard Rifle
				  
							Traditions Rolling Block Sporting Rifle
				  
							Uberti (Stoeger Industries) Sharps Rifles
				  
							Uberti 1871 Rolling Block Rifle/Carbine
				  
							Uberti 1874 Sharps Sporting Rifle
				  
							Uberti 1885 High Wall Rifles 
							Uberti Rolling Block Baby Carbine
				  
							Uberti Springfield Trapdoor Carbine/Rifle
				  
					Drillings, Combination Guns,
			 Double Rifles
							A. Zoli Rifle-Shotgun O/U Combo 
							Auguste Francotte Boxlock Double Rifle
				  
							Auguste Francotte Sidelock Double Rifles
				  
							Baikal IZH–94 Express 
							Baikal MP94– (IZH–94) O/U 
							Beretta Express SSO O/U Double Rifles
				  
							Beretta Model 455 SxS Express Rifle
				  
							Chapuis RGExpress Double Rifle 
							CZ 584 SOLO Combination Gun 
							CZ 589 Stopper O/U Gun 
							Dakota Double Rifle 
							Garbi Express Double Rifle 
							Harrington & Richardson Survivor
				  
							Harrington & Richardson Synthetic
				  Handi-Rifle/Slug Gun Combo 
							Heym Model 55B O/U Double Rifle 
							Heym Model 55FW O/U Combo Gun 
							Heym Model 88b Side-by-Side Double Rifle
				  
							Hoenig Rotary Round Action Combination Rifle
				  
							Hoenig Rotary Round Action Double Rifle
				  
							Kodiak Mk. IV Double Rifle 
							Kreighoff Teck O/U Combination Gun
				  
							Kreighoff Trumpf Drilling 
							Krieghoff Drillings 
							Lebeau-Courally Express Rifle 5X5
				  
							Merkel Boxlock Double Rifles
							Merkel Drillings 
							Merkel Model 160 Side-by-Side Double Rifles
				  
							Merkel Over/Under Combination Guns
				  
							Merkel Over/Under Double Rifles
							Remington Model SPR94 .410/Rimfire
				  
							Remington Model SPR94 12 Gauge/Centerfire
				  
							Rizzini Express 90L Double Rifle 
							Savage 24F O/U Combination Gun 
							Savage 24F–12T Turkey Gun 
							Springfield Inc. M6 Scout Rifle/Shotgun
				  
							Tikka Model 412s Combination Gun 
							Tikka Model 412S Double Fire
				  
					Rimfire
			 Rifles—Autoloaders
							AMT Lightning 25/22 Rifle
							AMT Lightning Small-Game Hunting Rifle
				  II
							AMT Magnum Hunter Auto Rifle
							Anschutz 525 Deluxe Auto
							Armscor Model 20P Auto Rifle
							Browning Auto .22 Rifles
							Browning Auto–22 Rifle
							Browning Auto–22 Grade VI
							Browning BAR .22 Auto Rifle
							Browning SA–22 Semi-Auto 22 Rifle
				  
							Henry U.S. Survival .22
							Henry U.S. Survival Rifle AR–7
							Krico Model 260 Auto Rifle
							Lakefield Arms Model 64B Auto
				  Rifle
							Marlin Model 60 Self Loading
				  Rifles
							Marlin Model 60C
							Marlin Model 60SB
							Marlin Model 60S–CF
							Marlin Model 60SN
							Marlin Model 60ss Self-Loading
				  Rifle
							Marlin Model 70 Auto-loading
				  Rifles
							Marlin Model 70 HC Auto
							Marlin Model 70P Papoose
							Marlin Model 70PSS
							Marlin Model 795
							Marlin Model 795SS
							Marlin Model 922 Magnum Self-Loading
				  Rifle
							Marlin Model 990l Self-Loading
				  Rifle
							Marlin Model 995 Self-Loading
				  Rifle
							Mossberg 702 Plinkster
							Norinco Model 22 ATD Rifle
							Remington 552BDL Speedmaster
				  Rifle
							Remington Model 522 Viper Autoloading
				  Rifle
							Remington Model 597 Blaze Camo
							Remington Model 597 Pink Camo
							Remington Model 597 Synthetic Scope
				  Combo
							Ruger 10/22 Autoloading Carbine (w/o folding
				  stock)
							Ruger 10/22 Compact
							Ruger 10/22 Sporter
							Ruger 10/22 Target
							Survival Arms AR–7 Explorer Rifle
							Texas Remington Revolving Carbine
							Thompson/Center R–55 All-Weather
							Thompson/Center R–55 Benchmark
							Thompson/Center R–55 Classic
							Thompson/Center R–55 Rifles
							Thompson/Center R–55 Sporter
							Voere Model 2115 Auto
				  Rifle
					Rimfire Rifles—Lever &
			 Slide Action
							Browning BL–22 Lever-Action Rifle
							Henry .22 Lever Action Rifles, All
				  Models
							Henry Golden Boy .17 HMR
							Henry Golden Boy .22
							Henry Golden Boy .22 Magnum
							Henry Golden Boy Deluxe
							Henry Lever .22 Magnum
							Henry Lever Action .22
							Henry Lever Carbine .22
							Henry Lever Octagon .22
							Henry Lever Octagon .22 Magnum
							Henry Lever Youth Model .22
							Henry Pump Action Octagon .22
							Henry Pump Action Octagon .22
				  Magnum
							Henry Varmint Express .17 HMR
							Marlin 39TDS Carbine
							Marlin Model 39A Golden Lever
				  Action
							Marlin Model 39AS Golden Lever-Action
				  Rifle
							Mossberg Model 464 Rimfire Lever Action
				  Rifle
							Norinco EM–321 Pump Rifle
							Remington 572BDL Fieldmaster Pump
				  Rifle
							Rossi Model 62 SA Pump Rifle
							Rossi Model 62 SAC Carbine
							Rossi Model G2 Gallery Rifle
							Ruger Model 96 Lever-Action Rifle
							Taurus Model 62- Pump
							Taurus Model 72 Pump Rifle 
							Winchester Model 9422 Lever-Action
				  Rifle
							Winchester Model 9422 Magnum Lever-Action
				  Rifle
					Rimfire Rifles—Bolt Actions
			 & Single Shots
							Anschutz 1416D/1516D Classic Rifles
				  
							Anschutz 1418D/1518D Mannlicher Rifles
				  
							Anschutz 1700 FWT Bolt-Action Rifle
				  
							Anschutz 1700D Bavarian Bolt-Action Rifle
				  
							Anschutz 1700D Classic Rifles 
							Anschutz 1700D Custom Rifles 
							Anschutz 1700D Graphite Custom Rifle
				  
							Anschutz 1702 D H B Classic 
							Anschutz 1713 Silhouette 
							Anschutz Achiever 
							Anschutz Achiever Bolt-Action Rifle
				  
							Anschutz All other Bolt Action Rimfire Models
				  
							Anschutz Kadett 
							Anschutz Model 1502 D Classic 
							Anschutz Model 1517 D Classic 
							Anschutz Model 1517 MPR Multi Purpose
				  
							Anschutz Model 1517 S–BR 
							Anschutz Model 1710 D KL 
							Anschutz Model 1717 Classic 
							Anschutz Model 1717 Silhouette Sporter
				  
							Anschutz Model G4 MPB 
							Anschutz Model Woodchucker 
							Armscor Model 14P Bolt-Action Rifle
				  
							Armscor Model 1500 Rifle 
							Beeman/HW 60–J–ST Bolt-Action Rifle
				  
							BRNO ZKM 452 Deluxe 
							BRNO ZKM–456 Lux Sporter 
							BRNO ZKM–452 Deluxe Bolt-Action Rifle
				  
							Browning A-Bolt 22 Bolt-Action Rifle
				  
							Browning A-Bolt Gold Medallion 
							Browning T-Bolt Rimfire Rifles 
							Cabanas Espronceda IV Bolt-Action Rifle
				  
							Cabanas Leyre Bolt-Action Rifle 
							Cabanas Master Bolt-Action Rifle 
							Cabanas Phaser Rifle 
							Chipmunk Single Shot Rifle 
							Cooper Arms Model 36S Sporter Rifle
				  
							Cooper Model 57–M Bolt Action Rifle
				  
							CZ 452 Bolt Action Rifles 
							Dakota 22 Sporter Bolt-Action Rifle
				  
							Davey Crickett Single Shot Rifle 
							Harrington & Richardson Sportster
				  
							Harrington & Richardson Sportster 17 Hornady
				  Magnum Rimfire 
							Harrington & Richardson Sportster Compact
				  
							Henry Mini Bolt Action Rifle
				  
							Henry Acu-Bolt .22 
							Henry Mini Bolt Youth .22 
							Kimber Bolt Action .22 Rifles 
							Krico Model 300 Bolt-Action Rifles
				  
							Lakefield Arms Mark I Bolt-Action Rifle
				  
							Lakefield Arms Mark II Bolt-Action Rifle
				  
							Magtech Model MT Bolt Action Rifle
				  
							Magtech Model MT–22C Bolt-Action Rifle
				  
							Marlin Model 15YN Little
				  Buckaroo
							Marlin Model 25MN Bolt-Action Rifle
				  
							Marlin Model 25N Bolt-Action Repeater
				  
							Marlin Model 880 Bolt-Action Rifle
				  
							Marlin Model 881 Bolt-Action Rifle
				  
							Marlin Model 882 Bolt-Action Rifle
				  
							Marlin Model 883 Bolt-Action Rifle
				  
							Marlin Model 883SS Bolt-Action Rifle
				  
							Marlin Model 915 YN Little
				  Buckaroo
							Marlin Model 915Y (Compact) 
							Marlin Model 915YS (Compact) 
							Marlin Model 917 
							Marlin Model 917S 
							Marlin Model 917V 
							Marlin Model 917VR 
							Marlin Model 917VS 
							Marlin Model 917VS–CF 
							Marlin Model 917VSF 
							Marlin Model 917VST 
							Marlin Model 917VT 
							Marlin Model 925 
							Marlin Model 925C 
							Marlin Model 925M 
							Marlin Model 925R 
							Marlin Model 925RM 
							Marlin Model 980S 
							Marlin Model 980S–CF 
							Marlin Model 981T 
							Marlin Model 982 Bolt Action Rifle
				  
							Marlin Model 982VS 
							Marlin Model 982VS–CF 
							Marlin Model 983 
							Marlin Model 983S 
							Marlin Model 983T 
							Marlin Model XT–17 Series Bolt Action Rifles
				  
							Marlin Model XT–22 Series Bolt Action Rifles
				  
							Mauser Model 107 Bolt-Action Rifle
				  
							Mauser Model 201 Bolt-Action Rifle
				  
							Meacham Low-Wall Rifle 
							Mossberg Model 801/802 Bolt Rifles
				  
							Mossberg Model 817 Varmint Bolt Action Rifle
				  
							Navy Arms TU–33/40 Carbine 
							Navy Arms TU–KKW Sniper Trainer 
							Navy Arms TU–KKW Training Rifle 
							New England Firearms Sportster Single Shot Rifles
				  
							Norinco JW–15 Bolt-Action Rifle 
							Norinco JW–27 Bolt-Action Rifle 
							Remington 40–XR Rimfire Custom Sporter
				  
							Remington 541–T 
							Remington 541–T HB Bolt-Action 
							Rifle Remington 581–S Sportsman Rifle
				  
							Remington Model Five 
							Remington Model Five Youth 
							Rossi Matched Pair Single Shot Rifle
				  
							Ruger 77/17 
							Ruger 77/22 
							Ruger 77/22 Rimfire Bolt-Action Rifle
				  
							Ruger 77/44 
							Ruger K77/22 Varmint Rifle 
							Savage CUB T Mini Youth 
							Savage Mark I–G Bolt Action 
							Savage Mark II Bolt Action Rifles
				  
							Savage Model 30 G Stevens Favorite
				  
							Savage Model 93 Rifles 
							Thompson/Center Hotshot Youth Rifle
				  
							Ultra Light Arms Model 20 RF Bolt-Action Rifle
				  
							Winchester Model 52B Sporting Rifle
				  
							Winchester Wildcat Bolt Action Rifle 22
				  
					Competition Rifles—Centerfire
			 & Rimfire
							Anschutz 1803D Intermediate Match
				  
							Anschutz 1808D RT Super Match 54 Target
				  
							Anschutz 1827B Biathlon Rifle 
							Anschutz 1827BT Fortner Biathlon Rifle
				  
							Anschutz 1903 Rifles 
							Anschutz 1903D Match Rifle 
							Anschutz 1907 Match Rifle 
							Anschutz 1910 Super Match II 
							Anschutz 1911 Match Rifle 
							Anschutz 1912 Rifles 
							Anschutz 1913 Super Match Rifle 
							Anschutz 54.18MS REP Deluxe Silhouette Rifle
				  
							Anschutz 54.18MS Silhouette Rifle
				  
							Anschutz 64 MP R Silhouette Rifle
				  
							Anschutz 64–MS Left Silhouette 
							Anschutz Super Match 54 Target Model 2007
				  
							Anschutz Super Match 54 Target Model
				  2013
							Beeman/Feinwerkbau 2600 Target Rifle
				  
							Cooper Arms Model TRP–1 ISU Standard Rifle
				  
							E.A.A./HW 60 Target Rifle 
							E.A.A./HW 660 Match Rifle 
							E.A.A./Weihrauch HW 60 Target Rifle
				  
							Ed Brown Model 704, M40A2 Marine Sniper
				  
							Finnish Lion Standard Target Rifle
				  
							Krico Model 360 S2 Biathlon Rifle
				  
							Krico Model 360S Biathlon Rifle 
							Krico Model 400 Match Rifle 
							Krico Model 500 Kricotronic Match Rifle
				  
							Krico Model 600 Match Rifle 
							Krico Model 600 Sniper Rifle 
							Lakefield Arms Model 90B Target Rifle
				  
							Lakefield Arms Model 91T Target Rifle
				  
							Lakefield Arms Model 92S Silhouette Rifle
				  
							Marlin Model 2000 Target Rifle 
							Mauser Model 86–SR Specialty Rifle
				  
							McMillan 300 Phoenix Long Range Rifle
				  
							McMillan Long Range Rifle 
							McMillan M–86 Sniper Rifle 
							McMillan M–89 Sniper Rifle 
							McMillan National Match Rifle
							Parker-Hale M–85 Sniper Rifle 
							Parker-Hale M–87 Target Rifle 
							Remington 40–X Bolt Action Rifles
				  
							Remington 40–XB Rangemaster Target Centerfire
				  
							Remington 40–XBBR KS 
							Remington 40–XC KS National Match Course Rifle
				  
							Remington 40–XR KS Rimfire Position Rifle
				  
							Sako TRG–21 Bolt-Action Rifle 
							Sako TRG–22 Bolt Action Rifle 
							Springfield Armory M–1 Garand 
							Steyr-Mannlicher SSG Rifles 
							Steyr-Mannlicher Match SPG–UIT Rifle
				  
							Steyr-Mannlicher SSG P–I Rifle 
							Steyr-Mannlicher SSG P–II Rifle 
							Steyr-Mannlicher SSG P–III Rifle 
							Steyr-Mannlicher SSG P–IV Rifle 
							Tanner 300 Meter Free Rifle 
							Tanner 50 Meter Free Rifle 
							Tanner Standard UIT Rifle 
							Time Precision 22RF Bench Rifle 
							Wichita Silhouette Rifle
				  
					Shotguns—Autoloaders
							American Arms 
							American Arms/Franchi Black Magic 48/AL
				  
							Benelli Bimillionaire 
							Benelli Black Eagle Competition Auto Shotgun
				  
							Benelli Cordoba 
							Benelli Executive Series 
							Benelli Legacy Model 
							Benelli M1 
							Benelli M1 Defense 
							Benelli M1 Tactical 
							Benelli M1014 Limited Edition 
							Benelli M2 
							Benelli M2 Field Steady Grip 
							Benelli M2 Practical 
							Benelli M2 Tactical 
							Benelli M2 American Series 
							Benelli M3 Convertible 
							Benelli M4 Models Vinci Steady Grip
				  
							Benelli Montefeltro Super 90 20–Gauge Shotgun
				  
							Benelli Montefeltro Super 90 Shotgun
				  
							Benelli Raffaello Series Shotguns
				  
							Benelli Sport Model 
							Benelli Super 90 M1 Field Model 
							Benelli Super Black Eagle II Models
				  
							Benelli Super Black Eagle II Steady Grip
				  
							Benelli Super Black Eagle Models 
							Benelli Super Black Eagle Shotgun
				  
							Benelli Super Black Eagle Slug Gun
				  
							Benelli Super Vinci 
							Benelli Supersport 
							Benelli Two-Gun Sets 
							Benelli Ultralight 
							Benelli Vinci 
							Beretta 390 Field Auto Shotgun 
							Beretta 390 Super Trap, Super Skeet Shotguns
				  
							Beretta 3901 Citizen 
							Beretta 3901 Rifled Slug Gun 
							Beretta 3901 Statesman 
							Beretta A–303 Auto Shotgun 
							Beretta A400 Series 
							Beretta AL–2 Models 
							Beretta AL–3 Deluxe Trap 
							Beretta AL390 Series 
							Beretta AL391 Teknys Gold 
							Beretta AL391 Teknys Gold Sporting
				  
							Beretta AL391 Teknys Gold Target 
							Beretta AL391 Urika 2 Camo AP 
							Beretta AL391 Urika 2 Camo Max–4 
							Beretta AL391 Urika 2 Classic 
							Beretta AL391 Urika 2 Gold 
							Beretta AL391 Urika 2 Gold Sporting
				  
							Beretta AL391 Urika 2 Parallel Target SL
				  
							Beretta AL391 Urika 2 Sporting 
							Beretta AL391 Urika 2 Synthetic 
							Beretta ES100 Pintail Series 
							Beretta Model 1200 Field 
							Beretta Model 1201F Auto Shotgun 
							Beretta Model 300 
							Beretta Model 301 Series 
							Beretta Model 302 Series 
							Beretta Model 60 
							Beretta Model 61 
							Beretta Model A304 Lark 
							Beretta Model AL391 Series 
							Beretta Model TX4 Storm 
							Beretta Silver Lark 
							Beretta UGB25 Xcel 
							Beretta Vittoria Auto Shotgun
							Beretta Xtrema2 
							Breda Altair 
							Breda Altair Special 
							Breda Aries 2 
							Breda Astro 
							Breda Astrolux 
							Breda Echo 
							Breda Ermes Series 
							Breda Gold Series 
							Breda Grizzly 
							Breda Mira 
							Breda Standard Series 
							Breda Xanthos 
							Brolin BL–12 
							Brolin SAS–12 
							Browning A–500G Auto Shotgun 
							Browning A–500G Sporting Clays 
							Browning A–500R Auto Shotgun 
							Browning Auto–5 Light 12 and 20 
							Browning Auto–5 Magnum 12 
							Browning Auto–5 Magnum 20 
							Browning Auto–5 Stalker 
							Browning B2000 Series 
							Browning BSA 10 Auto Shotgun 
							Browning BSA 10 Stalker Auto Shotgun
				  
							Browning Gold Series 
							Browning Maxus Series 
							Charles Daly Field Grade Series 
							Charles Daly Novamatic Series 
							Charles Daly Tactical 
							Churchill Regent 
							Churchill Standard Model 
							Churchill Turkey Automatic Shotgun
				  
							Churchill Windsor 
							Cosmi Automatic Shotgun 
							CZ 712 
							CZ 720 
							CZ 912 
							Escort Escort Series 
							European American Armory (EAA) Bundra Series
				  
							Fabarms Ellegi Series 
							Fabarms Lion Series 
							Fabarms Tactical 
							FNH USA Model SLP 
							Franchi 610VS 
							Franchi 612 Series 
							Franchi 620 
							Franchi 712 
							Franchi 720 
							Franchi 912 
							Franchi AL 48 
							Franchi AL 48 Series 
							Franchi Elite 
							Franchi I–12 Inertia Series 
							Franchi Prestige 
							H&K Model 512 
							H&R Manufrance 
							H&R Model 403 
							Hi-Standard 10A 
							Hi-Standard 10B 
							Hi-Standard Semi Automatic Model 
							Hi-Standard Supermatic Series 
							Ithaca Mag–10 
							Ithaca Model 51 Series 
							LaSalle Semi-automatic 
							Ljutic Bi-matic Autoloader 
							Luger Ultra-light Model 
							Marlin SI 12 Series 
							Maverick Model 60 Auto Shotgun 
							Model AL–1 
							Mossberg 1000 
							Mossberg Model 600 Auto Shotgun 
							Mossberg Model 930 All-Purpose Field
				  
							Mossberg Model 930 Slugster 
							Mossberg Model 930 Turkey 
							Mossberg Model 930 Waterfowl 
							Mossberg Model 935 Magnum Combos 
							Mossberg Model 935 Magnum Flyway Series Waterfowl
				  
							Mossberg Model 935 Magnum Grand Slam Series Turkey
				  
							Mossberg Model 935 Magnum Turkey 
							Mossberg Model 935 Magnum Waterfowl
				  
							New England Firearms Excell Auto Combo
				  
							New England Firearms Excell Auto Synthetic
				  
							New England Firearms Excell Auto Turkey
				  
							New England Firearms Excell Auto Walnut
				  
							New England Firearms Excell Auto Waterfowl
				  
							Nighthawk Tactical Semi-auto 
							Ottomanguns Sultan Series 
							Remington 105Ti Series
							Remington 1100 20–Gauge Deer Gun 
							Remington 1100 LT–20 Auto 
							Remington 1100 LT–20 Tournament Skeet
				  
							Remington 1100 Special Field 
							Remington 11–48 Series 
							Remington 11–96 Series 
							Remington Model 105 Cti 
							Remington Model 11 Series 
							Remington Model 1100 Classic Trap
				  
							Remington Model 1100 Competition 
							Remington Model 1100 G3 
							Remington Model 1100 G3 
							Remington Model 1100 Series 
							Remington Model 1100 Shotgun 
							Remington Model 1100 Sporting Series
				  
							Remington Model 11–87 Sportsman Camo
				  
							Remington Model 11–87 Sportsman Super Mag Synthetic
				  
							Remington Model 11–87 Sportsman Super Mag Waterfowl
				  
							Remington Model 11–87 Sportsman Synthetic
				  
							Remington Model 11–87 Sportsman Youth
				  
							Remington Model 11–87 Sportsman Youth Synthetic
				  
							Remington Model 48 Series 
							Remington Model 58 Series 
							Remington Model 870 Classic Trap
							Remington Model 878A Automaster 
							Remington Model SP–10 Magnum Satin
				  
							Remington Model SP–10 Waterfowl 
							Remington Model SPR453 
							Remington Versa-Max Series 
							Savage Model 720 
							Savage Model 726 
							Savage Model 740C Skeet Gun 
							Savage Model 745 
							Savage Model 755 Series 
							Savage Model 775 Series 
							Scattergun Technologies K–9 
							Scattergun Technologies SWAT 
							Scattergun Technologies Urban Sniper Model
				  
							SKB 1300 Upland 
							SKB 1900 
							SKB 300 Series 
							SKB 900 Series 
							SKS 3000 
							Smith & Wesson Model 1000 
							Smith & Wesson Model 1012 Series
				  
							Spartan Gun Works SPR453 
							TOZ Model H–170 
							Tri-Star Diana Series 
							Tri-Star Phantom Series 
							Tri-Star Viper Series 
							Tula Arms Plant TOZ 87 
							Verona 401 Series 
							Verona 405 Series 
							Verona 406 Series
							Verona SX801 Series 
							Weatherby Centurion Series 
							Weatherby Field Grade 
							Weatherby Model 82 
							Weatherby SA–08 Series 
							Weatherby SA–459 TR 
							Weatherby SAS Series 
							Winchester 1500 
							Winchester Model 50 
							Winchester Model 59 
							Winchester Super X1 Series 
							Winchester Super X2 Series 
							Winchester Super X3 Series
				  
					Shotguns—Slide
			 Actions
							ADCO Diamond Grade 
							ADCO Diamond Series Shotguns 
							ADCO Mariner Model 
							ADCO Sales Inc. Gold Elite Series
				  
							Armscor M–30 Series 
							Armscor M–5 
							Baikal IZH–81 
							Baikal MP133 
							Benelli Nova Series 
							Benelli Supernova Series 
							Beretta Ariete Standard 
							Beretta Gold Pigeon Pump 
							Beretta Model SL–12 
							Beretta Ruby Pigeon Pump 
							Beretta Silver Pigeon Pump 
							Brolin Field Series 
							Brolin Lawman Model 
							Brolin Slug Special 
							Brolin Slugmaster 
							Brolin Turkey Master 
							Browning BPS Game Gun Deer Special
				  
							Browning BPS Game Gun Turkey Special
				  
							Browning BPS Pigeon Grade Pump Shotgun
				  
							Browning BPS Pump Shotgun 
							Browning BPS Pump Shotgun (Ladies and Youth Model)
				  
							Browning BPS Series Pump Shotgun 
							Browning BPS Stalker Pump Shotgun
				  
							Browning Model 12 Limited Edition Series
				  
							Browning Model 42 Pump Shotgun 
							Century IJ12 Slide Action 
							Century Ultra 87 Slide Action 
							Charles Daly Field Hunter 
							Ducks Unlimited Dinner Guns 
							EAA Model PM2 
							Escort Field Series 
							Fort Worth Firearms GL18 
							H&R Pardner Pump 
							Hi-Standard Flite-King Series 
							Hi-Standard Model 200 
							Interstate Arms Model 981 
							Interstate Arms Model 982T 
							Ithaca Deerslayer II Rifled Shotgun
				  
							Ithaca Model 87 Deerslayer Shotgun
				  
							Ithaca Model 87 Deluxe Pump Shotgun
				  
							Ithaca Model 87 Series Shotguns
							Ithaca Model 87 Supreme Pump Shotgun
				  
							Ithaca Model 87 Turkey Gun 
							Magtech Model 586–VR Pump Shotgun
				  
							Maverick Models 88, 91 Pump Shotguns
				  
							Mossberg 200 Series Shotgun 
							Mossberg 3000 Pump shotgun 
							Mossberg 535 ATS Series Pump Shotguns
				  
							Mossberg Field Grade Model 835 Pump Shotgun
				  
							Mossberg Model 500 All Purpose Field
				  
							Mossberg Model 500 Bantam 
							Mossberg Model 500 Bantam Combo 
							Mossberg Model 500 Bantam Pump 
							Mossberg Model 500 Camo Pump 
							Mossberg Model 500 Combos 
							Mossberg Model 500 Flyway Series Waterfowl
				  
							Mossberg Model 500 Grand Slam Series Turkey
				  
							Mossberg Model 500 Muzzleloader 
							Mossberg Model 500 Muzzleloader Combo
				  
							Mossberg Model 500 Series Pump Shotguns
				  
							Mossberg Model 500 Slugster 
							Mossberg Model 500 Sporting Pump 
							Mossberg Model 500 Super Bantam All Purpose Field
				  
							Mossberg Model 500 Super Bantam Combo
				  
							Mossberg Model 500 Super Bantam Slug
				  
							Mossberg Model 500 Super Bantam Turkey
				  
							Mossberg Model 500 Trophy Slugster
				  
							Mossberg Model 500 Turkey 
							Mossberg Model 500 Waterfowl 
							Mossberg Model 505 Series Pump Shotguns
				  
							Mossberg Model 505 Youth All Purpose
				  Field
							Mossberg Model 535 ATS All Purpose Field
				  
							Mossberg Model 535 ATS Combos 
							Mossberg Model 535 ATS Slugster 
							Mossberg Model 535 ATS Turkey 
							Mossberg Model 535 ATS Waterfowl 
							Mossberg Model 835 Regal Ulti-Mag Pump
				  
							Mossberg Model 835 Series Pump Shotguns
				  
							Mossberg Model 835 Ulti-Mag 
							Mossberg Turkey Model 500 Pump 
							National Wild Turkey Federation (NWTF) Banquet/Guns
				  of the Year 
							New England Firearms Pardner Pump Combo
				  
							New England Firearms Pardner Pump Field
				  
							New England Firearms Pardner Pump Slug Gun
				  
							New England Firearms Pardner Pump Synthetic
				  
							New England Firearms Pardner Pump Turkey Gun
				  
							New England Firearms Pardner Pump Walnut
				  
							New England Firearms Pardner Pump-Compact Field
				  
							New England Firearms Pardner Pump-Compact Synthetic
				  
							New England Firearms Pardner Pump-Compact Walnut
				  
							Norinco Model 98 Field Series 
							Norinco Model 983 
							Norinco Model 984 
							Norinco Model 985 
							Norinco Model 987 
							Orvis Grand Vazir Series 
							Quail Unlimited Limited Edition Pump Shotguns
				  
							Remington 870 Express 
							Remington 870 Express Rifle Sighted Deer Gun
				  
							Remington 870 Express Series Pump Shotguns
				  
							Remington 870 Express Turkey 
							Remington 870 High Grade Series 
							Remington 870 High Grades 
							Remington 870 Marine Magnum 
							Remington 870 Special Field 
							Remington 870 Special Purpose Deer Gun
				  
							Remington 870 Special Purpose Synthetic Camo
				  
							Remington 870 SPS Special Purpose Magnum
				  
							Remington 870 SPS–BG–Camo Deer/Turkey Shotgun
				  
							Remington 870 SPS–Deer Shotgun 
							Remington 870 SPS–T Camo Pump Shotgun
				  
							Remington 870 TC Trap 
							Remington 870 Wingmaster 
							Remington 870 Wingmaster Series 
							Remington 870 Wingmaster Small Gauges
				  
							Remington Model 11–87 XCS Super Magnum Waterfowl
				  
							Remington Model 870 Ducks Unlimited Series Dinner
				  Pump Shotguns 
							Remington Model 870 Express 
							Remington Model 870 Express JR. 
							Remington Model 870 Express Shurshot Synthetic
				  Cantilever 
							Remington Model 870 Express Super Magnum
				  
							Remington Model 870 Express Synthetic
				  
							Remington Model 870 Express Youth Gun
				  
							Remington Model 870 Express Youth Synthetic
				  
							Remington Model 870 SPS Shurshot Synthetic
				  Cantilever 
							Remington Model 870 SPS Shurshot Synthetic Turkey
				  
							Remington Model 870 SPS Special Purpose Magnum
				  Series Pump Shotguns 
							Remington Model 870 SPS Super Mag Max Gobbler
				  
							Remington Model 870 XCS Marine Magnum
				  
							Remington Model 870 XCS Super Magnum
				  
							Winchester 12 Commercial Riot Gun
				  
							Winchester 97 Commercial Riot Gun
				  
							Winchester Model 12 Pump Shotgun 
							Winchester Model 120 Ranger 
							Winchester Model 1200 Series Shotgun
				  
							Winchester Model 1300 Ranger Pump Gun
				  
							Winchester Model 1300 Ranger Pump Gun Combo &
				  Deer Gun 
							Winchester Model 1300 Series Shotgun
				  
							Winchester Model 1300 Slug Hunter Deer Gun
				  
							Winchester Model 1300 Turkey Gun 
							Winchester Model 1300 Walnut Pump
				  
							Winchester Model 42 High Grade
				  Shotgun
							Winchester Speed Pump Defender 
							Winchester SXP Series Pump Shotgun
				  
							Zoli Pump Action Shotgun
				  
					Shotguns—Over/Unders
							ADCO Sales Diamond Series
				  Shotguns
							American Arms/Franchi Falconet 2000 O/U
				  
							American Arms Lince 
							American Arms Silver I O/U 
							American Arms Silver II Shotgun 
							American Arms Silver Skeet O/U 
							American Arms Silver Sporting O/U
				  
							American Arms Silver Trap O/U 
							American Arms WS/OU 12, TS/OU 12 Shotguns
				  
							American Arms WT/OU 10 Shotgun 
							American Arms/Franchi Sporting 2000 O/U
				  
							Armsport 2700 O/U Goose Gun 
							Armsport 2700 Series O/U 
							Armsport 2900 Tri-Barrel Shotgun 
							AYA Augusta 
							AYA Coral A 
							AYA Coral B 
							AYA Excelsior 
							AYA Model 37 Super 
							AYA Model 77 
							AYA Model 79 Series 
							Baby Bretton Over/Under Shotgun 
							Baikal IZH27 
							Baikal MP310 
							Baikal MP333 
							Baikal MP94 
							Beretta 90 DE LUXE
							Beretta 682 Gold E Skeet 
							Beretta 682 Gold E Trap 
							Beretta 682 Gold E Trap Bottom Single
				  
							Beretta 682 Series 
							Beretta 682 Super Sporting O/U 
							Beretta 685 Series 
							Beretta 686 Series 
							Beretta 686 White Onyx 
							Beretta 686 White Onyx Sporting 
							Beretta 687 EELL Classic 
							Beretta 687 EELL Diamond Pigeon 
							Beretta 687 EELL Diamond Pigeon Sporting
				  
							Beretta 687 series 
							Beretta 687EL Sporting O/U 
							Beretta Alpha Series 
							Beretta America Standard 
							Beretta AS 
							Beretta ASE 90 Competition O/U Shotgun
				  
							Beretta ASE 90 Gold Skeet 
							Beretta ASE Gold 
							Beretta ASE Series 
							Beretta ASEL 
							Beretta BL Sereis 
							Beretta DT10 Series 
							Beretta DT10 Trident EELL 
							Beretta DT10 Trident L Sporting 
							Beretta DT10 Trident Skeet 
							Beretta DT10 Trident Sporting 
							Beretta DT10 Trident Trap Combo 
							Beretta Europa 
							Beretta Field Shotguns 
							Beretta Gamma Series 
							Beretta Giubileo 
							Beretta Grade Four 
							Beretta Grade One 
							Beretta Grade Three 
							Beretta Grade Two 
							Beretta Milano 
							Beretta Model 686 Ultralight O/U 
							Beretta Model SO5, SO6, SO9 Shotguns
				  
							Beretta Onyx Hunter Sport O/U Shotgun
				  
							Beretta Over/Under Field Shotguns
				  
							Beretta Royal Pigeon 
							Beretta S56 Series 
							Beretta S58 Series 
							Beretta Series 682 Competition Over/Unders
				  
							Beretta Silver Pigeon II 
							Beretta Silver Pigeon II Sporting
				  
							Beretta Silver Pigeon III 
							Beretta Silver Pigeon III Sporting
				  
							Beretta Silver Pigeon IV 
							Beretta Silver Pigeon S 
							Beretta Silver Pigeon V 
							Beretta Silver Snipe 
							Beretta Skeet Set 
							Beretta SO–1 
							Beretta SO–2 
							Beretta SO–3 
							Beretta SO–4 
							Beretta SO5 
							Beretta SO6 EELL
							Beretta SO–10 
							Beretta SO10 EELL 
							Beretta Sporting Clay Shotguns 
							Beretta SV10 Perennia 
							Beretta Ultralight 
							Beretta Ultralight Deluxe 
							Bertuzzi Zeus 
							Bertuzzi Zeus Series 
							Beschi Boxlock Model 
							Big Bear Arms IJ–39 
							Big Bear Arms Sterling Series 
							Big Bear IJ–27 
							Blaser F3 Series 
							Bosis Challenger Titanium 
							Bosis Laura 
							Bosis Michaelangelo 
							Bosis Wild Series 
							Boss Custom Over/Under Shotguns 
							Boss Merlin 
							Boss Pendragon 
							Breda Pegaso Series 
							Breda Sirio Standard 
							Breda Vega Series 
							Bretton Baby Standard 
							Bretton Sprint Deluxe 
							BRNO 500/501 
							BRNO 502 
							BRNO 801 Series 
							BRNO 802 Series 
							BRNO BS–571 
							BRNO BS–572 
							BRNO ZH–300 
							BRNO ZH–301 
							BRNO ZH–302 
							BRNO ZH–303 
							Browning 325 Sporting Clays 
							Browning 625 Series 
							Browning 725 Series 
							Browning B–25 Series 
							Browning B–26 Series 
							Browning B–27 Series 
							Browning B–125 Custom Shop Series
				  
							Browning Citori 525 Series 
							Browning Citori GTI Sporting Clays
				  
							Browning Citori Lightning Series 
							Browning Citori O/U Shotgun 
							Browning Citori O/U Skeet Models 
							Browning Citori O/U Trap Models 
							Browning Citori Plus Trap Combo 
							Browning Citori Plus Trap Gun 
							Browning Cynergy Series 
							Browning Diana Grade 
							Browning Lightning Sporting Clays
				  
							Browning Micro Citori Lightning 
							Browning Midas Grade 
							Browning Special Sporting Clays 
							Browning Sporter Model 
							Browning ST–100 
							Browning Superlight Citori Over/Under
				  
							Browning Superlight Citori Series
				  
							Browning Superlight Feather 
							Browning Superposed Pigeon Grade 
							Browning Superposed Standard 
							BSA Falcon 
							BSA O/U 
							BSA Silver Eagle 
							Cabela’s Volo
							Caprinus Sweden Model 
							Centurion Over/Under Shotgun 
							Century Arms Arthemis 
							Chapuis Over/Under Shotgun
							Charles Daly Country Squire Model
				  
							Charles Daly Deluxe Model 
							Charles Daly Diamond Series 
							Charles Daly Empire Series 
							Charles Daly Field Grade O/U 
							Charles Daly Lux Over/Under 
							Charles Daly Maxi-Mag 
							Charles Daly Model 105 
							Charles Daly Model 106 
							Charles Daly Model 206 
							Charles Daly Over/Under Shotguns, Japanese
				  Manufactured 
							Charles Daly Over/Under Shotguns, Prussian
				  Manufactured 
							Charles Daly Presentation Model 
							Charles Daly Sporting Clays Model
				  
							Charles Daly Superior Model 
							Charles Daly UL 
							Churchill Imperial Model 
							Churchill Monarch 
							Churchill Premiere Model 
							Churchill Regent Trap and Skeet 
							Churchill Regent V 
							Churchill Sporting Clays 
							Churchill Windsor III 
							Churchill Windsor IV 
							Classic Doubles Model 101 Series 
							Cogswell & Harrison Woodward Type
				  
							Connecticut Shotgun Company A. Galazan Model
				  
							Connecticut Shotgun Company A–10 American
				  
							Connecticut Valley Classics Classic Field
				  Waterfowler 
							Connecticut Valley Classics Classic Sporter O/U
				  
							Continental Arms Centaure Series 
							Cortona Over/Under Shotguns 
							CZ 581 Solo 
							CZ Canvasback 103D 
							CZ Limited Edition 
							CZ Mallard 104A 
							CZ Redhead Deluxe 103FE 
							CZ Sporting 
							CZ Super Scroll Limited Edition 
							CZ Upland Ultralight 
							CZ Wingshooter 
							Dakin Arms Model 170 
							Darne SB1 
							Darne SB2 
							Darne SB3 
							Depar ATAK 
							Doumoulin Superposed Express 
							Ducks Unlimited Dinner Guns / Guns of the Year,
				  Over/ Under Models 
							Dumoulin Boss Royal Superposed 
							E.A.A, Falcon 
							E.A.A. Scirocco Series 
							E.A.A./Sabatti Falcon-Mon Over/Under
				  
							E.A.A./Sabatti Sporting Clays Pro-Gold O/U
				  
							ERA Over/Under 
							Famars di Abbiatico & Salvinelli Aries
				  
							Famars di Abbiatico & Salvinelli Castrone
				  
							Famars di Abbiatico & Salvinelli Dove Gun
				  
							Famars di Abbiatico & Salvinelli Excaliber
				  Series 
							Famars di Abbiatico & Salvinelli Jorema
				  
							Famars di Abbiatico & Salvinelli Leonardo
				  
							Famars di Abbiatico & Salvinelli Pegasus
				  
							Famars di Abbiatico & Salvinelli Posiden
				  
							Famars di Abbiatico & Salvinelli Quail Gun
				  
							Famars di Abbiatico & Salvinelli Royal
				  
							Famars di Abbiatico & Salvinelli Royale
				  
							Fausti Boutique Series 
							Fausti Caledon Series 
							Fausti Class Series 
							Ferlib Boss Model 
							Finnclassic 512 Series 
							Franchi 2004 Trap 
							Franchi 2005 Combination Trap 
							Franchi Alcione Series 
							Franchi Aristocrat Series 
							Franchi Black Majic 
							Franchi Falconet Series 
							Franchi Instict Series 
							Franchi Model 2003 Trap 
							Franchi Renaissance Series 
							Franchi Sporting 2000 
							Franchi Undergun Model 3000 
							Franchi Veloce Series 
							Galef Golden Snipe 
							Galef Silver Snipe 
							Golden Eagle Model 5000 Series 
							Griffon & Howe Black Ram 
							Griffon & Howe Broadway 
							Griffon & Howe Claremont 
							Griffon & Howe Madison 
							Griffon & Howe Silver Ram 
							Griffon & Howe Superbrite
							Guerini Apex Series 
							Guerini Challenger Sporting 
							Guerini Ellipse Evo 
							Guerini Ellipse Evolution Sporting
				  
							Guerini Ellipse Limited 
							Guerini Essex Field 
							Guerini Flyaway 
							Guerini Forum Series 
							Guerini Magnus Series 
							Guerini Maxum Series 
							Guerini Summit Series 
							Guerini Tempio 
							Guerini Woodlander 
							H&R Harrich #1 
							H&R Model 1212 
							H&R Model 1212WF
							H&R Pinnacle 
							Hatfields Hatfield Model 1 of 100
				  
							Heym Model 55 F 
							Heym Model 55 SS 
							Heym Model 200 
							Holland & Holland Royal Series
				  
							Holland & Holland Sporting Model
				  
							IGA 2000 Series 
							IGA Hunter Series 
							IGA Trap Series 
							IGA Turkey Series
							IGA Waterfowl Series 
							K.F.C E–2 Trap/Skeet 
							K.F.C. Field Gun 
							Kassnar Grade I O/U Shotgun 
							KDF Condor Khan Arthemis Field/Deluxe
				  
							Kimber Augusta Series 
							Kimber Marias Series 
							Krieghoff K–80 Four-Barrel Skeet Set
				  
							Krieghoff K–80 International Skeet
				  
							Krieghoff K–80 O/U Trap Shotgun 
							Krieghoff K–80 Skeet Shotgun 
							Krieghoff K–80 Sporting Clays O/U
				  
							Krieghoff K–80/RT Shotguns 
							Krieghoff Model 20 Sporting/Field
				  
							Krieghoff Model 32 Series 
							Lames Field Model 
							Lames Skeet Model 
							Lames Standard Model 
							Lames California Model 
							Laurona Model 67 
							Laurona Model 82 Series 
							Laurona Model 83 Series
							Laurona Model 84 Series 
							Laurona Model 85 Series
							Laurona Model 300 Series 
							Laurona Silhouette 300 Sporting Clays
				  
							Laurona Silhouette 300 Trap 
							Laurona Super Model Over/Unders 
							Lebeau Baron Series 
							Lebeau Boss Verres 
							Lebeau Boxlock with sideplates 
							Lebeau Sidelock 
							Lebeau Versailles 
							Lippard Custom Over/Under Shotguns
				  
							Ljutic LM–6 Deluxe O/U Shotgun 
							Longthorne Hesketh Game Gun 
							Longthorne Sporter 
							Marlin Model 90 
							Marocchi Avanza O/U Shotgun 
							Marocchi Conquista Over/Under Shotgun
				  
							Marocchi Conquista Series 
							Marocchi Model 100 
							Marocchi Model 99 
							Maverick HS–12 Tactical 
							Maverick Hunter Field Model 
							McMillan Over/Under Sidelock 
							Merkel 201 Series 
							Merkel 2016 Series 
							Merkel 2116 EL Sidelock 
							Merkel 303EL Luxus 
							Merkel Model 100 
							Merkel Model 101 
							Merkel Model 101E 
							Merkel Model 200E O/U Shotgun 
							Merkel Model 200E Skeet, Trap Over/Unders
				  
							Merkel Model 200SC Sporting Clays
				  
							Merkel Model 203E, 303E Over/Under Shotguns
				  
							Merkel Model 204E 
							Merkel Model 210 
							Merkel Model 301 
							Merkel Model 302 
							Merkel Model 304E 
							Merkel Model 310E 
							Merkel Model 400 
							Merkel Model 400E 
							Merkel Model 2000 Series 
							Mossberg Onyx Reserve Field 
							Mossberg Onyx Reserve Sporting 
							Mossberg Silver Reserve Field 
							Mossberg Silver Reserve Series 
							Mossberg Silver Reserve Sporting 
							Norinco Type HL12–203 
							Omega Standard Over/Under Model 
							Orvis Field 
							Orvis Knockabout 
							Orvis Premier Grade 
							Orvis SKB Green Mountain Uplander
				  
							Orvis Sporting Clays 
							Orvis Super Field 
							Orvis Uplander 
							Orvis Waterfowler 
							Pederson Model 1000 Series 
							Pederson Model 1500 Series 
							Perazzi Boxlock Action Hunting 
							Perazzi Competition Series 
							Perazzi Electrocibles 
							Perazzi Granditalia 
							Perazzi Mirage Special Four-Gauge Skeet
				  
							Perazzi Mirage Special Skeet Over/Under
				  
							Perazzi Mirage Special Sporting O/U
				  
							Perazzi MS80 
							Perazzi MT–6 
							Perazzi MX1/MX2 
							Perazzi MX3 
							Perazzi MX4
							Perazzi MX5 
							Perazzi MX6 
							Perazzi MX7 Over/Under Shotguns 
							Perazzi MX8/20 Over/Under Shotgun
				  
							Perazzi MX8/MX8 Special Trap, Skeet
				  
							Perazzi MX9 Single Over/Under Shotguns
				  
							Perazzi MX10 
							Perazzi MX11 
							Perazzi MX12 Hunting Over/Under 
							Perazzi MX14 
							Perazzi MX16 
							Perazzi MX20 Hunting Over/Under
							Perazzi MX28, MX410 Game O/U Shotguns
				  
							Perazzi MX2000 
							Perazzi MX2005 
							Perazzi MX2008 
							Perazzi Sidelock Action Hunting 
							Perazzi Sporting Classic O/U 
							Perugini Maestro Series 
							Perugini Michelangelo 
							Perugini Nova Boss 
							Pietro Zanoletti Model 2000 Field O/U
				  
							Piotti Boss Over/Under Shotgun 
							Pointer Italian Model 
							Pointer Turkish Model 
							Remington 396 Series 
							Remington 3200 Series 
							Remington Model 32 Series 
							Remington Model 300 Ideal 
							Remington Model 332 Series
							Remington Model SPR310 
							Remington Model SPR310N 
							Remington Model SPR310S 
							Remington Peerless Over/Under Shotgun
				  
							Remington Premier Field 
							Remington Premier Ruffed Grouse 
							Remington Premier Series 
							Remington Premier STS Competition
				  
							Remington Premier Upland 
							Richland Arms Model 41 
							Richland Arms Model 747 
							Richland Arms Model 757 
							Richland Arms Model 787 
							Richland Arms Model 808 
							Richland Arms Model 810 
							Richland Arms Model 828 
							Rigby 401 Sidelock 
							Rota Model 650 
							Rota Model 72 Series 
							Royal American Model 100 
							Ruger Red Label O/U Shotgun 
							Ruger Sporting Clays O/U Shotgun 
							Ruger Woodside Shotgun 
							Rutten Model RM 100 
							Rutten Model RM285 
							S.I.A.C.E. Evolution 
							S.I.A.C.E. Model 66C 
							S.I.A.C.E.600T Lusso EL 
							San Marco 10–Ga. O/U Shotgun 
							San Marco 12–Ga. Wildflower Shotgun
				  
							San Marco Field Special O/U Shotgun
				  
							Sauer Model 66 Series 
							Savage Model 242 
							Savage Model 420/430 
							Sig Sauer Aurora Series 
							Sig Sauer SA–3 
							Sig Sauer SA–5 
							Silma Model 70 Series
							SKB Model 85 Series 
							SKB Model 500 Series 
							SKB Model 505 Deluxe Over/Under Shotgun
				  
							SKB Model 505 Series 
							SKB Model 600 Series 
							SKB Model 605 Series 
							SKB Model 680 Series 
							SKB Model 685 Over/Under Shotgun 
							SKB Model 685 Series 
							SKB Model 700 Series 
							SKB Model 785 Series 
							SKB Model 800 Series 
							SKB Model 880 Series 
							SKB Model 885 Over/Under Trap, Skeet, Sporting Clays
				  
							SKB Model 885 Series 
							SKB Model 5600 Series 
							SKB Model 5700 Series 
							SKB Model 5800 Series 
							SKB Model GC–7 Series 
							Spartan SPR310/320 
							Stevens Model 240 
							Stevens Model 512 
							Stoeger/IGA Condor I O/U Shotgun 
							Stoeger/IGA ERA 2000 Over/Under Shotgun
				  
							Techni-Mec Model 610 Over/Under 
							Tikka Model 412S Field Grade Over/Under
				  
							Traditions 350 Series Traditions Classic Field
				  Series 
							Traditions Classic Upland Series 
							Traditions Gold Wing Series 
							Traditions Real 16 Series 
							Tri Star Model 330 Series 
							Tri-Star Hunter EX 
							Tri-Star Model 300 
							Tri-Star Model 333 Series 
							Tri-Star Setter Model 
							Tri-Star Silver Series 
							Tri-Star Sporting Model 
							TULA 120 
							TULA 200 
							TULA TOZ34 
							Universal 7112 
							Universal 7312 
							Universal 7412 
							Universal 7712 
							Universal 7812 
							Universal 7912 
							Verona 501 Series 
							Verona 680 Series 
							Verona 702 Series 
							Verona LX692 Series 
							Verona LX980 Series 
							Weatherby Athena Grade IV O/U Shotguns
				  
							Weatherby Athena Grade V Classic Field O/U
				  
							Weatherby Athena Series 
							Weatherby Classic Field Models 
							Weatherby II, III Classic Field O/Us
				  
							Weatherby Orion II Classic Sporting Clays O/U
				  
							Weatherby Orion II series 
							Weatherby Orion II Sporting Clays O/U
				  
							Weatherby Orion III Series 
							Weatherby Orion O/U Shotguns 
							Winchester Model 91 
							Winchester Model 96 
							Winchester Model 99 
							Winchester Model 101 All Models and
				  Grades
							Winchester Model 1001 O/U Shotgun
				  
							Winchester Model 1001 Series 
							Winchester Model 1001 Sporting Clays O/U
				  
							Winchester Model G5500 
							Winchester Model G6500 
							Winchester Select Series 
							Zoli Condor 
							Zoli Deluxe Model 
							Zoli Dove 
							Zoli Field Special 
							Zoli Pigeon Model 
							Zoli Silver Snipe 
							Zoli Snipe 
							Zoli Special Model
							Zoli Target Series 
							Zoli Texas 
							Zoli Z Series 
							Zoli Z–90 Series 
							Zoli Z-Sport
				  Series
					Shotguns—Side by
			 Sides
							Armas Azor Sidelock Model 
							ADCO Sales Diamond Series Shotguns
				  
							American Arms Brittany Shotgun 
							American Arms Derby Side-by-Side 
							American Arms Gentry Double Shotgun
				  
							American Arms Grulla #2 Double Shotgun
				  
							American Arms TS/SS 10 Double Shotgun
				  
							American Arms TS/SS 12 Side-by-Side
				  
							American Arms WS/SS 10 
							Arizaga Model 31 Double Shotgun 
							Armes de Chasse Sidelock and Boxlock Shotguns
				  
							Armsport 1050 Series Double Shotguns
				  
							Arrieta Sidelock Double Shotguns 
							Auguste Francotte Boxlock Shotgun
				  
							Auguste Francotte Sidelock Shotgun
				  
							AYA Boxlock Shotguns 
							AYA Sidelock Double Shotguns 
							Baikal IZH–43 Series Shotguns 
							Baikal MP210 Series Shotguns 
							Baikal MP213 Series Shotguns 
							Baikal MP220 Series Shotguns 
							Baker Gun Sidelock Models 
							Baltimore Arms Co. Style 1 
							Baltimore Arms Co. Style 2 
							Bayard Boxlock and Sidelock Model Shotguns
				  
							Beretta 450 series Shotguns 
							Beretta 451 Series Shotguns 
							Beretta 452 Series Shotguns 
							Beretta 470 Series Shotguns 
							Beretta Custom Grade Shotguns 
							Beretta Francia Standard 
							Beretta Imperiale Montecarlo 
							Beretta Model 452 Sidelock Shotgun
				  
							Beretta Omega Standard 
							Beretta Side-by-Side Field Shotguns
				  
							Beretta Verona/Bergamo 
							Bertuzzi Ariete Hammer Gun 
							Bertuzzi Model Orione 
							Bertuzzi Venere Series Shotguns 
							Beschi Sidelock and Boxlock Models
				  
							Bill Hanus Birdgun Doubles 
							Bosis Country SxS 
							Bosis Hammer Gun 
							Bosis Queen Sidelock 
							Boss Robertson SxS 
							Boss SxS 
							Boswell Boxlock Model 
							Boswell Feartherweight Monarch Grade
				  
							Boswell Merlin Sidelock 
							Boswell Sidelock Model 
							Breda Andromeda Special 
							BRNO ZP Series Shotguns 
							Brown SxS Shotgun 
							Browning B–SS 
							Browning B–SS Belgian/ Japanese Prototype
				  
							Browning B–SS Sidelock 
							Browning B–SS Sporter 
							Bruchet Model A 
							Bruchet Model B 
							BSA Classic 
							BSA Royal 
							Cabela’s ATA Grade II Custom 
							Cabela’s Hemingway Model 
							Casartelli Sidelock Model 
							Century Coach SxS 
							Chapuis RGP Series Shotguns 
							Chapuis RP Series Shotguns 
							Chapuis Side-by-Side Shotgun 
							Chapuis UGP Round Design SxS 
							Charles Daly 1974 Wildlife Commemorative
				  
							Charles Daly Classic Coach Gun 
							Charles Daly Diamond SxS 
							Charles Daly Empire SxS 
							Charles Daly Model 306 
							Charles Daly Model 500 
							Charles Daly Model Dss Double 
							Charles Daly Superior SxS 
							Churchill Continental Series Shotguns
				  
							Churchill Crown Model 
							Churchill Field Model 
							Churchill Hercules Model 
							Churchill Imperial Model 
							Churchill Premiere Series Shotguns
				  
							Churchill Regal Model 
							Churchill Royal Model 
							Churchill Windsor Series Shotguns
				  
							Cimarron Coach Guns 
							Classic Doubles Model 201 
							Classic Clot 1878 Hammer Shotgun 
							Cogswell & Harrison Sidelock and Boxlock
				  Shotguns 
							Colt 1883 Hammerless 
							Colt SxS Shotgun 
							Connecticut Shotgun Co. Model 21 
							Connecticut Shotgun Co. RBL Series
				  
							Continental Arms Centaure 
							Crescent SxS Model 
							Crucelegui Hermanos Model 150 Double
				  
							CZ Amarillo 
							CZ Bobwhite 
							CZ Competition 
							CZ Deluxe 
							CZ Durango 
							CZ Grouse 
							CZ Hammer Models 
							CZ Partridge 
							CZ Ringneck 
							CZ Ringneck Target 
							Dakin Model 100 
							Dakin Model 147 
							Dakin Model 160 
							Dakin Model 215 
							Dakota American Legend 
							Dakota Classic Grade 
							Dakota Classic Grade II 
							Dakota Classic Grade III 
							Dakota Premier Grade 
							Dan Arms Deluxe Field Model 
							Dan Arms Field Model 
							Darne Sliding Breech Series Shotguns
				  
							Davidson Arms Model 63B 
							Davidson Arms Model 69SL 
							Davidson Arms Model 73 Stagecoach
				  
							Dumoulin Continental Model 
							Dumoulin Etendard Model
							Dumoulin Europa Model 
							Dumoulin Liege Model 
							E.A.A. SABA 
							E.A.A./Sabatti Saba-Mon Double Shotgun
				  
							E.M.F. Model 1878 SxS 
							E.M.F. Stagecoach SxS Model 
							ERA Quail SxS 
							ERA Riot SxS
							ERA SxS 
							Famars Boxlock Models 
							Famars Castore 
							Famars Sidelock Models 
							Fausti Caledon 
							Fausti Class 
							Fausti Class Round Body 
							Fausti DEA Series Shotguns 
							Ferlib Mignon Hammer Model 
							Ferlib Model F VII Double Shotgun
				  
							FN Anson SxS Standard Grade 
							FN New Anson SxS Standard Grade
							FN Sidelock Standard Grade 
							Fox Higher Grade Models (A–F) 
							Fox Sterlingworth Series 
							Franchi Airone 
							Franchi Astore Series 
							Franchi Destino 
							Franchi Highlander 
							Franchi Sidelock Double Barrel 
							Francotte Boxlock Shotgun 
							Francotte Jubilee Model 
							Francotte Sidelock Shotgun 
							Galef Silver Hawk SxS 
							Galef Zabala SxS 
							Garbi Model 100 
							Garbi Model 101 Side-by-Side 
							Garbi Model 103A, B Side-by-Side 
							Garbi Model 200 Side-by-Side 
							Gastinne Model 105 
							Gastinne Model 202 
							Gastinne Model 353 
							Gastinne Model 98 
							Gib 10 Gauge Magnum 
							Gil Alhambra 
							Gil Diamond 
							Gil Laga 
							Gil Olimpia
							Greener Sidelock SxS Shotguns 
							Griffin & Howe Britte 
							Griffin & Howe Continental Sidelock
				  
							Griffin & Howe Round Body Game Gun
				  
							Griffin & Howe Traditional Game Gun
				  
							Grulla 217 Series 
							Grulla 219 Series 
							Grulla Consort 
							Grulla Model 209 Holland 
							Grulla Model 215 
							Grulla Model 216 Series 
							Grulla Number 1 
							Grulla Royal 
							Grulla Super MH 
							Grulla Supreme 
							Grulla Windsor 
							H&R Anson & Deeley SxS 
							H&R Model 404 
							H&R Small Bore SxS hammer Gun
				  
							Hatfield Uplander Shotgun 
							Henry Atkin Boxlock Model 
							Henry Atkin Sidelock Model 
							Holland & Holland Cavalier Boxlock
				  
							Holland & Holland Dominion Game Gun
				  
							Holland & Holland Northwood Boxlock
				  
							Holland & Holland Round Action Sidelock
				  
							Holland & Holland Round Action Sidelock Paradox
				  
							Holland & Holland Royal Hammerless Ejector
				  Sidelock 
							Holland & Holland Sidelock Shotguns
				  
							Holloway premier Sidelock SxS Model
				  
							Hopkins & Allen Boxlock and Sidelock Models
				  
							Huglu SxS Shotguns 
							Husqvarna SxS Shotguns 
							IGA Deluxe Model 
							IGA Turkey Series Model 
							Interstate Arms Model 99 Coach Gun
				  
							Ithaca Classic Doubles Series Shotguns
				  
							Ithaca Hammerless Series 
							Iver Johnson Hammerless Model Shotguns
				  
							Jeffery Boxlock Shotguns 
							Jeffery Sidelock Shotguns 
							K.B.I Grade II SxS 
							Khan Coach Gun 
							Kimber Valier Series 
							Krieghoff Essencia Boxlock 
							Krieghoff Essencia Sidelock 
							Lanber Imperial Sidelock 
							Laurona Boxlock Models 
							Laurona Sidelock Models 
							Lefever Grade A Field Model 
							Lefever Grade A Skeet Model 
							Lefever New 
							Lefever Model
							Lefever Nitro Special 
							Lefever Sideplate Models
							Leforgeron Boxlock Ejector 
							Leforgeron Sidelock Ejector 
							Liberty Coach Gun Series 
							MacNaughton Sidelock Model 
							Malin Boxlock Model 
							Malin Sidelock Model 
							Masquelier Boxlock Model 
							Masquelier Sidelock Model 
							Medwell SxS Sidelock 
							Merkel Model 8, 47E Side-by-Side Shotguns
				  
							Merkel Model 47LSC Sporting Clays Double
				  
							Merkel Model 47S, 147S Side-by-Sides
				  
							Merkel Model 76E 
							Merkel Model 122E 
							Merkel Model 126E 
							Merkel Model 280 Series 
							Merkel Model 360 Series 
							Merkel Model 447SL
							Merkel Model 1620 Series 
							Merkel Model 1622 Series 
							Mossberg Onyx Reserve Sporting 
							Mossberg Silver Reserve Field 
							Navy Arms Model 100 
							Navy Arms Model 150 
							Orvis Custom Uplander 
							Orvis Field Grade 
							Orvis Fine Grade 
							Orvis Rounded Action 
							Orvis Waterfowler 
							Parker Fluid Steel Barrel Models (All Grades)
				  
							Parker Reproductions Side-by-Side
				  
							Pederson Model 200 
							Pederson Model 2500 
							Perazzi DHO Models 
							Perugini Ausonia 
							Perugini Classic Model 
							Perugini Liberty 
							Perugini Regina Model 
							Perugini Romagna Gun 
							Piotti Hammer Gun 
							Piotti King Extra Side-by-Side 
							Piotti King No. 1 Side-by-Side Piotti Lunik
				  Side-by-Side 
							Piotti Monaco Series 
							Piotti Monte Carlo 
							Piotti Piuma Side-by-Side 
							Piotti Westlake 
							Precision Sports Model 600 Series Doubles
				  
							Premier Italian made SxS Shotguns
				  
							Premier Spanish made SxS Shotguns
				  
							Purdy Best Quality Game Gun 
							Remington Model 1900 Hammerless 
							Remington Model SPR210 
							Remington Model SPR220 
							Remington Model SPR220 Cowboy 
							Remington Premier SxS 
							Richland Arms Co. Italian made SxS Models
				  
							Richland Arms Co. Spanish made SxS Models
				  
							Rigby Boxlock Shotgun 
							Rigby Hammer Shotgun 
							Rizzini Boxlock Side-by-Side 
							Rizzini Sidelock Side-by-Side 
							Rossi Overlund 
							Rossi Squire 
							Rota Model 105 
							Rota Model 106 
							Rota Model 411 Series 
							Royal American Model 600 Boxlock 
							Royal American Model 800 Sidelock
				  
							Ruger Gold Label 
							SAE Model 209E 
							SAE Model 210S 
							SAE Model 340X 
							Sarasqueta Mammerless Sidelock 
							Sarasqueta Model 3 Boxlock 
							Sauer Boxlock Model Shotguns 
							Sauer Sidelock Model Shotguns 
							Savage Fox Model FA–1 
							Savage Model 550 
							Scott Blenheim 
							Scott Bowood 
							Scott Chatsworth 
							Scott Kinmount 
							SIACE Italian made SxS Shotguns 
							SKB Model 100 
							SKB Model 150 
							SKB Model 200 
							SKB Model 280 
							SKB Model 300 
							SKB Model 385 
							SKB Model 400 
							SKB Model 480 
							SKB Model 485 
							Smith & Wesson Elite Gold Series Grade I
				  
							Smith & Wesson Elite Silver Grade I
				  
							Smith, L.C. Boxlock Hammerless Shotguns
				  
							Smith, L.C. Sidelock Hammerless Shotguns
				  
							Spartan SPR Series Shotguns 
							Stevens Model 311/315 Series 
							Stoeger/IGA Uplander Side-by-Side Shotgun
				  
							Taylor’s SxS Model 
							Tri-Star Model 311 
							Tri-Star Model 411 Series 
							Ugartechea 10–Ga. Magnum Shotgun 
							Universal Double Wing SxS 
							Vouzelaud Model 315 Series 
							Walther Model WSF 
							Walther Model WSFD 
							Weatherby Atheana 
							Weatherby D’Italia Series 
							Weatherby Orion 
							Westley Richards Best Quality Sidelock
				  
							Westley Richards Boxlock Shotguns
				  
							Westley Richards Connaught Model 
							Westley Richards Hand Detachable Lock Model
				  
							William Douglas Boxlock 
							Winchester Model 21 
							Winchester Model 24 
							Zoli Alley Cleaner 
							Zoli Classic 
							Zoli Falcon II 
							Zoli Model Quail Special 
							Zoli Pheasant 
							Zoli Silver Hawk 
							Zoli Silver Snipe
				  
					Shotguns—Bolt Actions &
			 Single Shots
							ADCC Diamond Folding Model 
							American Arms Single-Shot 
							ARMSCOR 301A 
							Armsport Single Barrel Shotgun 
							Baikal MP18 
							Beretta 471 EL Silver Hawk 
							Beretta 471 Silver Hawk 
							Beretta Beta Single Barrel 
							Beretta MKII Trap 
							Beretta Model 412 
							Beretta Model FS 
							Beretta TR–1 
							Beretta TR–1 Trap 
							Beretta Vandalia Special Trap 
							Browning BT–99 Competition Trap Special
				  
							Browning BT–99 Plus Micro 
							Browning BT–99 Plus Trap Gun 
							Browning Micro Recoilless Trap Shotgun
				  
							Browning Recoilless Trap Shotgun 
							Crescent Single Shot Models 
							CZ Cottontail 
							Desert Industries Big Twenty Shotgun
				  
							Fefever Long Range Field 
							Frigon FS–4 
							Frigon FT–1 
							Frigon FT–C 
							Gibbs Midland Stalker 
							Greener General Purpose GP MKI/MKII
				  
							H&R Survivor 
							H&R Tracker Slug Model 
							Harrington & Richardson N.W.T.F. Turkey Mag
				  
							Harrington & Richardson Pardner
				  
							Harrington & Richardson Pardner Compact
				  
							Harrington & Richardson Pardner Compact Turkey
				  Gun 
							Harrington & Richardson Pardner Screw-In Choke
				  
							Harrington & Richardson Pardner Turkey Gun
				  
							Harrington & Richardson Pardner Turkey Gun Camo
				  
							Harrington & Richardson Pardner Waterfowl
				  
							Harrington & Richardson Tamer
				  
							Harrington & Richardson Tamer 20
				  
							Harrington & Richardson Topper Classic Youth
				  Shotgun 
							Harrington & Richardson Topper Deluxe Classic
				  
							Harrington & Richardson Topper Deluxe Model 098
				  
							Harrington & Richardson Topper Junior
				  
							Harrington & Richardson Topper Model 098
				  
							Harrington & Richardson Topper Trap Gun
				  
							Harrington & Richardson Tracker II Slug Gun
				  
							Harrington & Richardson Ultra Slug Hunter
				  
							Harrington & Richardson Ultra Slug Hunter
				  Compact 
							Harrington & Richardson Ultra Slug Hunter Deluxe
				  
							Harrington & Richardson Ultra Slug Hunter
				  Thumbhole Stock 
							Harrington & Richardson Ultra-Lite Slug
				  Hunter
							Hi-Standard 514 Model 
							Holland & Holland Single Barrel Trap
				  
							IGA Reuna Model 
							IGA Single Barrel Classic 
							Ithaca Model 66 
							Ithaca Single Barrel Trap
							Iver Johnson Champion Series 
							Iver Johnson Commemorative Series Single Shot
				  Shotgun 
							Iver Johnson Excel 
							Krieghoff K–80 Single Barrel Trap Gun
				  
							Krieghoff KS–5 Special 
							Krieghoff KS–5 Trap Gun 
							Lefever Trap Gun 
							Ljutic LTX Super Deluxe Mono Gun 
							Ljutic Mono Gun Single Barrel 
							Ljutic Recoilless Space Gun Shotgun
				  
							Marlin Model 55 Goose Gun Bolt Action
				  
							Marlin Model 60 Single Shot 
							Marocchi Model 2000 
							Mossberg Models G–4, 70, 73, 73B 
							Mossberg Models 75 Series 
							Mossberg Models 80, 83, 83B, 83D 
							Mossberg 173 Series 
							Mossberg Model 183 Series 
							Mossberg Model 185 Series 
							Mossberg Model 190 Series 
							Mossberg Model 195 Series 
							Mossberg Model 385 Series 
							Mossberg Model 390 Series 
							Mossberg Model 395 Series 
							Mossberg Model 595 Series 
							Mossberg Model 695 Series 
							New England Firearms N.W.T.F. Shotgun
				  
							New England Firearms Standard Pardner
				  
							New England Firearms Survival Gun
				  
							New England Firearms Tracker Slug Gun
				  
							New England Firearms Turkey and Goose Gun
				  
							Parker Single Barrel Trap Models 
							Perazzi TM1 Special Single Trap 
							Remington 90–T Super Single Shotgun
				  
							Remington Model No. 9 
							Remington Model 310 Skeet 
							Remington Model No. 3 
							Rossi Circuit Judge Lever Action Shotgun
				  
							Rossi Circuit Judge Shotgun 
							Ruger Single Barrel Trap 
							S.W.D. Terminator 
							Savage Kimel Kamper Single Shot 
							Savage Model 210F Slug Warrior 
							Savage Model 212 Slug Gun 
							Savage Model 220 Series 
							Savage Model 220 Slug Gun 
							SEITZ Single Barrel Trap 
							SKB Century II Trap 
							SKB Century Trap 
							SKB Model 505 Trap 
							SKB Model 605 Trap 
							Smith, L.C. Single Barrel Trap Models
				  
							Snake Charmer II Shotgun 
							Stoeger/IGA Reuna Single Barrel Shotgun
				  
							Tangfolio Model RSG–16 
							Tangfolio Blockcard Model 
							Tangfolio Model DSG 
							Tangfolio Model RSG–12 Series 
							Tangfolio Model RSG–20 
							Tangfolio RSG-Tactical
							Taurus Circuit Judge Shotgun 
							Thompson/Center Encore Shotgun 
							Thompson/Center Pro Hunter Turkey Shotgun
				  
							Thompson/Center TCR ’87 Hunter Shotgun
				  
							Universal Firearms Model 7212 Single Barrel Trap
				  
							Winchester Model 36 Single Shot 
							Winchester Model 37 Single Shot 
							Winchester Model 41 Bolt Action 
							Winchester Model 9410 Series 
							Zoli Apache Model 
							Zoli Diano Series 
							Zoli Loner Series
				  
					.
			4.PenaltiesSection 924(a)(1)(B) of title 18, United
			 States Code, is amended by striking or (q) of section 922 and
			 inserting (q), (r), (v), (w), or (aa) of section 922.
		5.Background
			 checks for transfers of grandfathered semiautomatic assault weapons
			(a)In
			 generalSection 922 of title 18, United States Code, as amended
			 by this Act, is amended—
				(1)by repealing
			 subsection (s);
				(2)by redesignating
			 subsection (t) as subsection (s);
				(3)in subsection
			 (s), as redesignated—
					(A)in paragraph
			 (3)(C)(ii), by striking (as defined in subsection (s)(8));
			 and
					(B)by adding at the
			 end the following:
						
							(7)In this
				subsection, the term chief law enforcement officer means the chief
				of police, the sheriff, or an equivalent officer or the designee of any such
				individual.
							;
				and
					(4)by inserting
			 after subsection (s), as redesignated, the following:
					
						(t)(1)Beginning on the date
				that is 90 days after the date of enactment of the
				Assault Weapons Ban of 2013, it
				shall be unlawful for any person who is not licensed under this chapter to
				transfer a grandfathered semiautomatic assault weapon to any other person who
				is not licensed under this chapter, unless a licensed importer, licensed
				manufacturer, or licensed dealer has first taken custody of the grandfathered
				semiautomatic assault weapon for the purpose of complying with subsection (s).
				Upon taking custody of the grandfathered semiautomatic assault weapon, the
				licensee shall comply with all requirements of this chapter as if the licensee
				were transferring the grandfathered semiautomatic assault weapon from the
				licensee’s inventory to the unlicensed transferee.
							(2)Paragraph (1) shall not apply to a
				temporary transfer of possession for the purpose of participating in target
				shooting in a licensed target facility or established range if—
								(A)the grandfathered semiautomatic
				assault weapon is, at all times, kept within the premises of the target
				facility or range; and
								(B)the transferee is not known to be
				prohibited from possessing or receiving a grandfathered semiautomatic assault
				weapon.
								(3)For purposes of this subsection, the
				term transfer—
								(A)shall include a sale, gift, or loan;
				and
								(B)does not include temporary custody of
				the grandfathered semiautomatic assault weapon for purposes of examination or
				evaluation by a prospective transferee.
								(4)(A)Notwithstanding any
				other provision of this chapter, the Attorney General may implement this
				subsection with regulations.
								(B)Regulations promulgated under this
				paragraph—
									(i)shall include a provision setting a
				maximum fee that may be charged by licensees for services provided in
				accordance with paragraph (1); and
									(ii)shall not include any provision
				imposing recordkeeping requirements on any unlicensed transferor or requiring
				licensees to facilitate transfers in accordance with paragraph
				(1).
									.
				(b)Technical and
			 conforming amendments
				(1)Section
			 922Section 922(y)(2) of title 18, United States Code, is
			 amended, in the matter preceding subparagraph (A), by striking ,
			 (g)(5)(B), and (s)(3)(B)(v)(II) and inserting and
			 (g)(5)(B).
				(2)Section
			 925aSection 925A of title 18, United States Code, is amended, in
			 the matter preceding paragraph (1), by striking subsection (s) or (t) of
			 section 922 and inserting section 922(s).
				(c)Effective
			 dateThe amendments made by this section shall take effect 90
			 days after the date of enactment of this Act.
			6.Use of Byrne
			 grants for buy-back programs for semiautomatic assault weapons and large
			 capacity ammunition feeding devicesSection 501(a)(1) of the Omnibus Crime
			 Control and Safe Streets Act of 1968 (42 U.S.C. 3751(a)(1)) is amended by
			 adding at the end the following:
			
				(H)Compensation for surrendered semiautomatic
				assault weapons and large capacity ammunition feeding devices, as those terms
				are defined in section 921 of title 18, United States Code, under buy-back
				programs for semiautomatic assault weapons and large capacity ammunition
				feeding
				devices.
				.
		7.Study by National
			 Institutes of Justice on mass shootings
			(a)In general
				(1)StudyNot later than 90 days after the date of
			 enactment of this Act, the Attorney General shall instruct the Director of the
			 National Institutes of Justice to conduct a peer-reviewed factual study of
			 incidents of mass shootings in the United States. Any studies, research, data,
			 or testimony the Director considers must be peer-reviewed, scientifically and
			 methodologically sound, and otherwise bear the indicia of the highest degree of
			 reliability within the relevant field of expertise.
				(2)ReportNot later than 1 year after the date on
			 which the study required under paragraph (1) begins, the Director shall submit
			 to Congress a report detailing the findings of the study.
				(b)Issues
			 examinedIn conducting the
			 study under subsection (a)(1), the Director shall examine the impact, if any,
			 upon perpetrators of mass shooting of each of the following:
				(1)Childhood abuse or neglect.
				(2)Exposure to criminal acts, including gang
			 violence.
				(3)Exposure to bullying.
				(4)Mental illness.
				(5)The effectiveness of, and resources
			 available for, the mental health system in understanding, detecting, and
			 countering tendencies toward violence.
				(6)The availability of mental health and other
			 resources and strategies to help families detect and counter tendencies toward
			 violence.
				(7)Familial relationships, including the level
			 of involvement and awareness of parents in the lives of their children.
				(8)School supportiveness, including the level
			 of involvement and awareness of teachers and school administrators in the lives
			 of their students, and the availability of mental health and other resources at
			 schools to help detect and counter tendencies of students toward
			 violence.
				(9)School performance, academic success and
			 persistence.
				(10)The nature and impact of the alienation of
			 the perpetrators of such incidents of violence from their schools, families,
			 peer groups, and places of work.
				(11)The availability and nature of firearms,
			 including the means of acquiring such firearms.
				(12)The availability of information regarding
			 the construction of weapons, including explosive devices, and any impact of
			 such information on such incidents of violence.
				(13)Depictions of violence in the video game,
			 media and entertainment industry.
				(14)Poverty or other socioeconomic factors on
			 creating tendencies toward violence.
				78.SeverabilityIf any provision of this Act, an amendment
			 made by this Act, or the application of such provision or amendment to any
			 person or circumstance is held to be unconstitutional, the remainder of this
			 Act, the amendments made by this Act, and the application of such provision or
			 amendment to any person or circumstance shall not be affected thereby.
		
	
		March 14, 2013
		Reported with amendments
	
